                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 1 of 69 Page ID #:1419




                                                                1 EVERETT DOREY LLP
                                                                  Seymour B. Everett, III, SBN 223441
                                                                2   severett@everettdorey.com
                                                                  Samantha E. Dorey, SBN 281006
                                                                3   sdorey@everettdorey.com
                                                                  Christopher D. Lee, SBN 280738
                                                                4   clee@everettdorey.com
                                                                  18300 Von Karman Avenue, Suite 900
                                                                5 Irvine, California 92612
                                                                  Phone: 949-771-9233
                                                                6 Fax: 949-377-3110
                                                                7 JONES & MAYER
                                                                  Kimberly Hall Barlow, Esq., SBN 149902
                                                                8 khb@jones-mayer.com
                                                                  Bruce A Lindsay, Esq., SBN 102794
                                                                9 bal@jones-mayer.com
                                                                  Monica Choi Arredondo, Esq. SBN 215847
                                                               10 mca@jones-mayer.com
                                                                  3777 North Harbor Boulevard
                                                               11 Fullerton, CA 92835
                                                                  Telephone: (714) 446-1400
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Facsimile: (714) 446-1448
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Attorneys for Defendant and Counter-
                                Attorneys at Law




                                                                  Plaintiff, CITY OF COSTA MESA
                                                               14
                                                               15                             UNITED STATES DISTRICT COURT
                                                               16             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                               17
                                                               18 INSIGHT PSYCHOLOGY AND                       Case No. 8:20-cv-00504 JVS (JDEx)
                                                                  ADDICTION, INC., a California                Assigned to Hon. James V. Selna
                                                               19 corporation, and JANE DOE, an
                                                                  individual,                                  DEFENDANT AND COUNTER-
                                                               20                                              PLAINTIFF CITY OF COSTA
                                                                               Plaintiffs,                     MESA'S THIRD AMENDED
                                                               21                                              ANSWER1 TO THE FIRST
                                                                        vs.                                    AMENDED COMPLAINT AND
                                                               22                                              THIRD AMENDED
                                                                  CITY OF COSTA MESA, a municipal              COUNTERCLAIM FOR
                                                               23 corporation,                                 VIOLATION OF BUSINESS AND
                                                                                                               PROFESSIONS CODE §§ 17000 ET
                                                               24                      Defendant.              SEQ. AND FOR DECLARATORY
                                                                                                               JUDGMENT AND INJUNCTIVE
                                                               25                                              RELIEF
                                                                                                               DEMAND FOR JURY TRIAL
                                                               26
                                                               27   1
                                                                        This amendment is submitted with leave from the Court. [Doc. 58]
                                                               28
                                                                    4818-6214-1654.1
                                                                                                 -1-  Case No. 8:20-cv-00504 JVS (JDEx)
                                                                         SECOND AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT
                                                                                          AND COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 2 of 69 Page ID #:1420




                                                                1 CITY OF COSTA MESA, a municipal
                                                                  corporation,
                                                                2
                                                                               Counter-Plaintiff,
                                                                3
                                                                        vs.
                                                                4
                                                                  INSIGHT PSYCHOLOGY AND
                                                                5 ADDICTION, INC., a California
                                                                  corporation; MARY HELEN
                                                                6 BEATIFICATO, an individual;
                                                                  GERALD GROSSO, an individual; and
                                                                7 ROES 1-50,
                                                                8                      Counter-Defendants.
                                                                9
                                                               10
                                                                               Defendant and Counter-Plaintiff City of Costa Mesa (the "City") hereby
                                                               11
                                                                    submits its Third Amended Answer to the First Amended Complaint ("FAC") of
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                                                                    Plaintiffs Insight Psychology and Addiction, Inc. ("Insight") and Jane Doe (together,
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13
                                Attorneys at Law




                                                                    "Plaintiffs") on file herein and sets forth Affirmative Defenses, and submits its Third
                                                               14
                                                                    Amended Counterclaims as follows:
                                                               15
                                                                    I.         INTRODUCTION
                                                               16
                                                                               1.      In answer to the allegations of paragraph 1 of the FAC, the City is
                                                               17
                                                                    without knowledge or information sufficient to form a belief as to the allegations
                                                               18
                                                                    contained in paragraph 1 of the FAC and, therefore, denies such allegations. The
                                                               19
                                                                    City neither admits nor denies the legal conclusions contained in paragraph 1 of the
                                                               20
                                                                    FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               21
                                                                    To the extent a response is required, the City denies each and every factual
                                                               22
                                                                    allegation and legal conclusion in paragraph 1 of the FAC.
                                                               23
                                                                               2.      In answer to the allegations of paragraph 2 of the FAC, the City is
                                                               24
                                                                    without knowledge or information sufficient to form a belief as to the allegations
                                                               25
                                                                    contained in paragraph 2 of the FAC and, therefore, denies such allegations. The
                                                               26
                                                                    City neither admits nor denies the legal conclusions contained in paragraph 2 of the
                                                               27
                                                                    FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               28
                                                                    4818-6214-1654.1
                                                                                               -2-   Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 3 of 69 Page ID #:1421




                                                                1 To the extent a response is required, the City denies each and every factual
                                                                2 allegation and legal conclusion in paragraph 2 of the FAC.
                                                                3              3.      The City denies each and every allegation of paragraph 3 of the FAC.
                                                                4 The City neither admits nor denies the legal conclusions contained in paragraph 3 of
                                                                5 the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                6 denial. To the extent a response is required, the City denies each and every factual
                                                                7 allegation and legal conclusion in paragraph 3 of the FAC.
                                                                8              4.      The City denies each and every allegation of paragraph 4 of the FAC.
                                                                9 The City neither admits nor denies the legal conclusions contained in paragraph 4 of
                                                               10 the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               11 denial. To the extent a response is required, the City denies each and every factual
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 allegation and legal conclusion in paragraph 4 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              5.      The City denies each and every allegation of paragraph 5 of the FAC.
                                Attorneys at Law




                                                               14 The City neither admits nor denies the legal conclusions contained in paragraph 5 of
                                                               15 the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               16 denial. To the extent a response is required, the City denies each and every factual
                                                               17 allegation and legal conclusion in paragraph 5 of the FAC.
                                                               18 II.          JURISDICTION AND VENUE
                                                               19              6.      The City neither admits nor denies the legal conclusions contained in
                                                               20 paragraph 6 of the FAC, as legal conclusions are not allegations appropriate for
                                                               21 admission or denial. To the extent a response is required, the City denies each and
                                                               22 every factual allegation and legal conclusion in paragraph 6 of the FAC.
                                                               23              7.      The City neither admits nor denies the legal conclusions contained in
                                                               24 paragraph 7 of the FAC, as legal conclusions are not allegations appropriate for
                                                               25 admission or denial. To the extent a response is required, the City denies each and
                                                               26 every factual allegation and legal conclusion in paragraph 7 of the FAC.
                                                               27 III.         PARTIES
                                                               28              8.
                                                                             In answer to the allegations of paragraph 8 of the FAC, the City is
                                                                    4818-6214-1654.1
                                                                                                          -3-    Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 4 of 69 Page ID #:1422




                                                                1 without knowledge or information sufficient to form a belief as to the allegations
                                                                2 contained in paragraph 8 of the FAC and, therefore, denies such allegations. The
                                                                3 City neither admits nor denies the legal conclusions contained in paragraph 8 of the
                                                                4 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                                5 To the extent a response is required, the City denies each and every factual
                                                                6 allegation and legal conclusion in paragraph 8 of the FAC.
                                                                7              9.      In answer to the allegations of paragraph 9 of the FAC, the City is
                                                                8 without knowledge or information sufficient to form a belief as to the allegations
                                                                9 contained in paragraph 9 of the FAC and, therefore, denies such allegations. The
                                                               10 City neither admits nor denies the legal conclusions contained in paragraph 9 of the
                                                               11 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 To the extent a response is required, the City denies each and every factual
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 allegation and legal conclusion in paragraph 9 of the FAC.
                                Attorneys at Law




                                                               14              10.     In answer to the allegations of paragraph 10 of the FAC, the City is
                                                               15 without knowledge or information sufficient to form a belief as to the allegations
                                                               16 contained in paragraph 10 of the FAC and, therefore, denies such allegations. The
                                                               17 City neither admits nor denies the legal conclusions contained in paragraph 10 of the
                                                               18 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               19 To the extent a response is required, the City denies each and every factual
                                                               20 allegation and legal conclusion in paragraph 10 of the FAC.
                                                               21              11.     In answer to the allegations of paragraph 11 of the FAC, the City is
                                                               22 without knowledge or information sufficient to form a belief as to the allegations
                                                               23 contained in paragraph 11 of the FAC and, therefore, denies such allegations. The
                                                               24 City neither admits nor denies the legal conclusions contained in paragraph 11 of the
                                                               25 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               26 To the extent a response is required, the City denies each and every factual
                                                               27 allegation and legal conclusion in paragraph 11 of the FAC.
                                                               28              12.
                                                                             In answer to the allegations of paragraph 12 of the FAC, the City is
                                                                    4818-6214-1654.1
                                                                                                          -4-    Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 5 of 69 Page ID #:1423




                                                                1 without knowledge or information sufficient to form a belief as to the allegations
                                                                2 contained in paragraph 12 of the FAC and, therefore, denies such allegations. The
                                                                3 City neither admits nor denies the legal conclusions contained in paragraph 12 of the
                                                                4 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                                5 To the extent a response is required, the City denies each and every factual
                                                                6 allegation and legal conclusion in paragraph 12 of the FAC.
                                                                7              13.     In answer to the allegations of paragraph 13 of the FAC, the City is
                                                                8 without knowledge or information sufficient to form a belief as to the allegations
                                                                9 contained in paragraph 13 of the FAC and, therefore, denies such allegations. The
                                                               10 City neither admits nor denies the legal conclusions contained in paragraph 13 of the
                                                               11 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 To the extent a response is required, the City denies each and every factual
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 allegation and legal conclusion in paragraph 13 of the FAC.
                                Attorneys at Law




                                                               14              14.     In answer to the allegations of paragraph 14 of the FAC, the City is
                                                               15 without knowledge or information sufficient to form a belief as to the allegations
                                                               16 contained in paragraph 14 of the FAC and, therefore, denies such allegations. The
                                                               17 City neither admits nor denies the legal conclusions contained in paragraph 14 of the
                                                               18 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               19 To the extent a response is required, the City denies each and every factual
                                                               20 allegation and legal conclusion in paragraph 14 of the FAC.
                                                               21              15.     In answer to the allegations of paragraph 15 of the FAC, the City is
                                                               22 without knowledge or information sufficient to form a belief as to the allegations
                                                               23 contained in paragraph 15 of the FAC and, therefore, denies such allegations. The
                                                               24 City neither admits nor denies the legal conclusions contained in paragraph 15 of the
                                                               25 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               26 To the extent a response is required, the City denies each and every factual
                                                               27 allegation and legal conclusion in paragraph 15 of the FAC.
                                                               28              16.
                                                                             In answer to the allegations of paragraph 16 of the FAC, the City is
                                                                    4818-6214-1654.1
                                                                                                          -5-    Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 6 of 69 Page ID #:1424




                                                                1 without knowledge or information sufficient to form a belief as to the allegations
                                                                2 contained in paragraph 16 of the FAC and, therefore, denies such allegations. The
                                                                3 City neither admits nor denies the legal conclusions contained in paragraph 16 of the
                                                                4 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                                5 To the extent a response is required, the City denies each and every factual
                                                                6 allegation and legal conclusion in paragraph 16 of the FAC.
                                                                7        17.    In answer to the allegations of paragraph 17 of the FAC, the City is
                                                                8 without knowledge or information sufficient to form a belief as to the allegations
                                                                9 contained in paragraph 17 of the FAC and, therefore, denies such allegations. The
                                                               10 City neither admits nor denies the legal conclusions contained in paragraph 17 of the
                                                               11 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 To the extent a response is required, the City denies each and every factual
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 allegation and legal conclusion in paragraph 17 of the FAC.
                                Attorneys at Law




                                                               14        18.    The City admits the allegations of paragraph 18 of the FAC.
                                                               15        19.    The City neither admits nor denies the legal conclusions contained in
                                                               16 paragraph 19 of the FAC, as legal conclusions are not allegations appropriate for
                                                               17 admission or denial. To the extent a response is required, the City denies each and
                                                               18 every factual allegation and legal conclusion in paragraph 19 of the FAC.
                                                               19        20.    The City neither admits nor denies the legal conclusions contained in
                                                               20 paragraph 20 of the FAC, as legal conclusions are not allegations appropriate for
                                                               21 admission or denial. To the extent a response is required, the City denies each and
                                                               22 every factual allegation and legal conclusion in paragraph 20 of the FAC.
                                                               23        21.    The City neither admits nor denies the legal conclusions contained in
                                                               24 paragraph 21 of the FAC, as legal conclusions are not allegations appropriate for
                                                               25 admission or denial. To the extent a response is required, the City denies each and
                                                               26 every factual allegation and legal conclusion in paragraph 21 of the FAC.
                                                               27        22.    The City neither admits nor denies the legal conclusions contained in
                                                               28 paragraph 22 of the FAC, as legal conclusions are not allegations appropriate for
                                                                  4818-6214-1654.1
                                                                                                          -6-    Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 7 of 69 Page ID #:1425




                                                                1 admission or denial. To the extent a response is required, the City denies each and
                                                                2 every factual allegation and legal conclusion in paragraph 22 of the FAC.
                                                                3              23.     The City neither admits nor denies the legal conclusions contained in
                                                                4 paragraph 23 of the FAC, as legal conclusions are not allegations appropriate for
                                                                5 admission or denial. To the extent a response is required, the City denies each and
                                                                6 every factual allegation and legal conclusion in paragraph 23 of the FAC.
                                                                7 IV.          FACTUAL ALLEGATIONS
                                                                8              24.     The City neither admits nor denies the legal conclusions contained in
                                                                9 paragraph 24 of the FAC, as legal conclusions are not allegations appropriate for
                                                               10 admission or denial. To the extent a response is required, the City denies each and
                                                               11 every factual allegation and legal conclusion in paragraph 24 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              25.     The City denies each and every allegation of paragraph 25 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 The City neither admits nor denies the legal conclusions contained in paragraph 25
                                Attorneys at Law




                                                               14 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               15 denial. To the extent a response is required, the City denies each and every factual
                                                               16 allegation and legal conclusion in paragraph 25 of the FAC.
                                                               17              26.     The City admits that its website states that there are approximately 120-
                                                               18 150 homeless individuals who are residents of the City and that residents of the City
                                                               19 may become homeless or may be at risk of becoming homeless as a result of mental
                                                               20 illness. The City otherwise denies each and every allegation of paragraph 26 of the
                                                               21 FAC.
                                                               22              27.     In answer to the allegations of paragraph 27 of the FAC, the City is
                                                               23 without knowledge or information sufficient to form a belief as to the allegations
                                                               24 contained in paragraph 27 of the FAC and, therefore, denies such allegations.
                                                               25              28.     The City admits that one of the goals and objectives that was adopted
                                                               26 by the City was to "Create permanent supportive housing and possible access
                                                               27 center." The City otherwise denies each and every allegation of paragraph 28 of the
                                                               28 FAC.
                                                                    4818-6214-1654.1
                                                                                               -7-   Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 8 of 69 Page ID #:1426




                                                                1        29.    The City admits the allegations of paragraph 29 of the FAC.
                                                                2        30.    The City admits that its zoning code speaks for itself. The City denies
                                                                3 each and every allegation of paragraph 30 of the FAC. The City neither admits nor
                                                                4 denies the legal conclusions contained in paragraph 30 of the FAC, as legal
                                                                5 conclusions are not allegations appropriate for admission or denial. To the extent a
                                                                6 response is required, the City denies each and every factual allegation and legal
                                                                7 conclusion in paragraph 30 of the FAC.
                                                                8        31.    The City admits that its zoning code speaks for itself. The City denies
                                                                9 each and every allegation of paragraph 31 of the FAC. The City neither admits nor
                                                               10 denies the legal conclusions contained in paragraph 31 of the FAC, as legal
                                                               11 conclusions are not allegations appropriate for admission or denial. To the extent a
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 response is required, the City denies each and every factual allegation and legal
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 conclusion in paragraph 31 of the FAC.
                                Attorneys at Law




                                                               14        32.    The City admits that its zoning code speaks for itself. The City denies
                                                               15 each and every allegation of paragraph 32 of the FAC. The City neither admits nor
                                                               16 denies the legal conclusions contained in paragraph 32 of the FAC, as legal
                                                               17 conclusions are not allegations appropriate for admission or denial. To the extent a
                                                               18 response is required, the City denies each and every factual allegation and legal
                                                               19 conclusion in paragraph 32 of the FAC.
                                                               20        33.    The City denies each and every allegation of paragraph 33 of the FAC.
                                                               21 The City neither admits nor denies the legal conclusions contained in paragraph 33
                                                               22 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               23 denial. To the extent a response is required, the City denies each and every factual
                                                               24 allegation and legal conclusion in paragraph 33 of the FAC.
                                                               25        34.    The City admits that its zoning code speaks for itself. The City denies
                                                               26 each and every allegation of paragraph 34 of the FAC. The City neither admits nor
                                                               27 denies the legal conclusions contained in paragraph 34 of the FAC, as legal
                                                               28 conclusions are not allegations appropriate for admission or denial. To the extent a
                                                                  4818-6214-1654.1
                                                                                                           -8-     Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                      Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 9 of 69 Page ID #:1427




                                                                1 response is required, the City denies each and every factual allegation and legal
                                                                2 conclusion in paragraph 34 of the FAC.
                                                                3        35.    The City admits that its zoning code speaks for itself. The City denies
                                                                4 each and every allegation of paragraph 35 of the FAC. The City neither admits nor
                                                                5 denies the legal conclusions contained in paragraph 35 of the FAC, as legal
                                                                6 conclusions are not allegations appropriate for admission or denial. To the extent a
                                                                7 response is required, the City denies each and every factual allegation and legal
                                                                8 conclusion in paragraph 35 of the FAC.
                                                                9        36.    The City denies each and every allegation of paragraph 36 of the FAC.
                                                               10 The City neither admits nor denies the legal conclusions contained in paragraph 36
                                                               11 of the FAC, as legal conclusions are not allegations appropriate for admission or
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 denial. To the extent a response is required, the City denies each and every factual
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 allegation and legal conclusion in paragraph 36 of the FAC.
                                Attorneys at Law




                                                               14        37.    The City denies each and every allegation of paragraph 37 of the FAC.
                                                               15 The City neither admits nor denies the legal conclusions contained in paragraph 37
                                                               16 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               17 denial. To the extent a response is required, the City denies each and every factual
                                                               18 allegation and legal conclusion in paragraph 37 of the FAC.
                                                               19        38.    The City denies each and every allegation of paragraph 38 of the FAC.
                                                               20 The City neither admits nor denies the legal conclusions contained in paragraph 38
                                                               21 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               22 denial. To the extent a response is required, the City denies each and every factual
                                                               23 allegation and legal conclusion in paragraph 38 of the FAC.
                                                               24        39.    The City denies each and every allegation of paragraph 39 of the FAC.
                                                               25 The City neither admits nor denies the legal conclusions contained in paragraph 39
                                                               26 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               27 denial. To the extent a response is required, the City denies each and every factual
                                                               28 allegation and legal conclusion in paragraph 39 of the FAC.
                                                                  4818-6214-1654.1
                                                                                                           -9-    Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 10 of 69 Page ID #:1428




                                                                1        40.    The City denies each and every allegation of paragraph 40 of the FAC.
                                                                2 The City neither admits nor denies the legal conclusions contained in paragraph 40
                                                                3 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                4 denial. To the extent a response is required, the City denies each and every factual
                                                                5 allegation and legal conclusion in paragraph 40 of the FAC.
                                                                6        41.    The City denies each and every allegation of paragraph 41 of the FAC.
                                                                7 The City neither admits nor denies the legal conclusions contained in paragraph 41
                                                                8 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                9 denial. To the extent a response is required, the City denies each and every factual
                                                               10 allegation and legal conclusion in paragraph 41 of the FAC.
                                                               11        42.    The City denies each and every allegation of paragraph 42 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12        43.    The City denies each and every allegation of paragraph 43 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13        44.    The City denies each and every allegation of paragraph 44 of the FAC.
                                Attorneys at Law




                                                               14        45.    The City denies each and every allegation of paragraph 45 of the FAC.
                                                               15        46.    The City admits that Ordinance 14-13 was enacted on October 21,
                                                               16 2014. The City otherwise denies each and every allegation of paragraph 46 of the
                                                               17 FAC.
                                                               18        47.    The City denies each and every allegation of paragraph 47 of the FAC.
                                                               19        48.    The City admits that Ordinances 15-11 and 15-13 were enacted on
                                                               20 November 17, 2015, and that Ordinances 17-05 and 17-06 were enacted in 2017.
                                                               21 The City otherwise denies the allegations of paragraph 48 of the FAC.
                                                               22        49.    The City denies each and every allegation of paragraph 49 of the FAC.
                                                               23        50.    The City denies each and every allegation of paragraph 50 of the FAC.
                                                               24        51.    The City denies each and every allegation of paragraph 51 of the FAC.
                                                               25        52.    The City denies each and every allegation of paragraph 52 of the FAC.
                                                               26        53.    The City denies each and every allegation of paragraph 53 of the FAC.
                                                               27        54.    In answer to the allegations of paragraph 54 of the FAC, the City is
                                                               28 without knowledge or information sufficient to form a belief as to the allegations
                                                                  4818-6214-1654.1
                                                                                                         -10- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 11 of 69 Page ID #:1429




                                                                1 contained in paragraph 54 of the FAC and, therefore, denies such allegations.
                                                                2        55.    In answer to the allegations of paragraph 55 of the FAC, the City
                                                                3 admits that the Property is located in one of the City's multi-family zones.
                                                                4        56.    In answer to the allegations of paragraph 56 of the FAC, the City is
                                                                5 without knowledge or information sufficient to form a belief as to the allegations
                                                                6 contained in paragraph 56 of the FAC and, therefore, denies such allegations. The
                                                                7 City neither admits nor denies the legal conclusions contained in paragraph 56 of the
                                                                8 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                                9 To the extent a response is required, the City denies each and every factual
                                                               10 allegation and legal conclusion in paragraph 56 of the FAC.
                                                               11        57.    In answer to the allegations of paragraph 57 of the FAC, the City is
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 without knowledge or information sufficient to form a belief as to the allegations
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 contained in paragraph 57 of the FAC and, therefore, denies such allegations.
                                Attorneys at Law




                                                               14        58.    In answer to the allegations of paragraph 58 of the FAC, the City is
                                                               15 without knowledge or information sufficient to form a belief as to the allegations
                                                               16 contained in paragraph 58 of the FAC and, therefore, denies such allegations.
                                                               17        59.    In answer to the allegations of paragraph 59 of the FAC, the City is
                                                               18 without knowledge or information sufficient to form a belief as to the allegations
                                                               19 contained in paragraph 59 of the FAC and, therefore, denies such allegations. The
                                                               20 City neither admits nor denies the legal conclusions contained in paragraph 59 of the
                                                               21 FAC, as legal conclusions are not allegations appropriate for admission or denial.
                                                               22 To the extent a response is required, the City denies each and every factual
                                                               23 allegation and legal conclusion in paragraph 59 of the FAC.
                                                               24        60.    In answer to the allegations of paragraph 60 of the FAC, the City is
                                                               25 without knowledge or information sufficient to form a belief as to the allegations
                                                               26 contained in paragraph 60 of the FAC and, therefore, denies such allegations.
                                                               27        61.    In answer to the allegations of paragraph 61 of the FAC, the City is
                                                               28 without knowledge or information sufficient to form a belief as to the allegations
                                                                  4818-6214-1654.1
                                                                                                         -11- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 12 of 69 Page ID #:1430




                                                                1 contained in paragraph 61 of the FAC and, therefore, denies such allegations.
                                                                2        62.    In answer to the allegations of paragraph 62 of the FAC, the City is
                                                                3 without knowledge or information sufficient to form a belief as to the allegations
                                                                4 contained in paragraph 62 of the FAC and, therefore, denies such allegations.
                                                                5        63.    In answer to the allegations of paragraph 63 of the FAC, the City is
                                                                6 without knowledge or information sufficient to form a belief as to the allegations
                                                                7 contained in paragraph 63 of the FAC and, therefore, denies such allegations.
                                                                8        64.    In answer to the allegations of paragraph 64 of the FAC, the City is
                                                                9 without knowledge or information sufficient to form a belief as to the allegations
                                                               10 contained in paragraph 64 of the FAC and, therefore, denies such allegations.
                                                               11        65.    In answer to the allegations of paragraph 65 of the FAC, the City
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 admits that Insight applied for Conditional Use Permit PA-16-63 ("PA-16-63").
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Save and excepting said admission, the City is without knowledge or information
                                Attorneys at Law




                                                               14 sufficient to form a belief as to the allegations contained in paragraph 65 of the FAC
                                                               15 and, therefore, denies such allegations. The City neither admits nor denies the legal
                                                               16 conclusions contained in paragraph 65 of the FAC, as legal conclusions are not
                                                               17 allegations appropriate for admission or denial. To the extent a response is required,
                                                               18 the City denies each and every factual allegation and legal conclusion in paragraph
                                                               19 65 of the FAC.
                                                               20        66.    The City denies each and every allegation of paragraph 66 of the FAC.
                                                               21        67.    The City denies each and every allegation of paragraph 67 of the FAC.
                                                               22        68.    The City denies each and every allegation of paragraph 68 of the FAC.
                                                               23        69.    The City admits that Insight submitted a reasonable accommodation
                                                               24 request ("RA-19-06") on August 3, 2018. Save and excepting said admission, the
                                                               25 City denies each and every remaining allegation contained in paragraph 69 of the
                                                               26 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               27 paragraph 69 of the FAC, as legal conclusions are not allegations appropriate for
                                                               28 admission or denial. To the extent a response is required, save and excepting said
                                                                  4818-6214-1654.1
                                                                                                          -12- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 13 of 69 Page ID #:1431




                                                                1 admission, the City denies each and every factual allegation and legal conclusion in
                                                                2 paragraph 69 of the FAC.
                                                                3        70.    The City denies each and every allegation of paragraph 70 of the FAC.
                                                                4 The City neither admits nor denies the legal conclusions contained in paragraph 70
                                                                5 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                6 denial. To the extent a response is required, the City denies each and every factual
                                                                7 allegation and legal conclusion in paragraph 70 of the FAC.
                                                                8        71.    The City denies each and every allegation of paragraph 71 of the FAC.
                                                                9 The City neither admits nor denies the legal conclusions contained in paragraph 71
                                                               10 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               11 denial. To the extent a response is required, the City denies each and every factual
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 allegation and legal conclusion in paragraph 71 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13        72.    The City denies each and every allegation of paragraph 72 of the FAC.
                                Attorneys at Law




                                                               14        73.    The City admits that its zoning code speaks for itself. The City neither
                                                               15 admits nor denies the legal conclusions contained in paragraph 73 of the FAC, as
                                                               16 legal conclusions are not allegations appropriate for admission or denial. To the
                                                               17 extent a response is required, the City denies each and every factual allegation and
                                                               18 legal conclusion in paragraph 73 of the FAC.
                                                               19        74.    The City admits that the Director of Economic and Development
                                                               20 Services (the "Director") denied RA-19-06 on April 5, 2019. Save and excepting
                                                               21 said admission, the City denies each and every remaining allegation contained in
                                                               22 paragraph 74 of the FAC. The City neither admits nor denies the legal conclusions
                                                               23 contained in paragraph 74 of the FAC, as legal conclusions are not allegations
                                                               24 appropriate for admission or denial. To the extent a response is required, save and
                                                               25 excepting said admission, the City denies each and every factual allegation and legal
                                                               26 conclusion in paragraph 74 of the FAC.
                                                               27        75.    The City denies each and every allegation of paragraph 75 of the FAC.
                                                               28 The City neither admits nor denies the legal conclusions contained in paragraph 75
                                                                  4818-6214-1654.1
                                                                                                           -13- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 14 of 69 Page ID #:1432




                                                                1 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                2 denial. To the extent a response is required, the City denies each and every factual
                                                                3 allegation and legal conclusion in paragraph 75 of the FAC.
                                                                4        76.    The City admits that Insight appealed the Director's denial of RA-19-06
                                                                5 on April 12, 2019. Save and excepting said admission, the City denies each and
                                                                6 every remaining allegation contained in paragraph 76 of the FAC. The City neither
                                                                7 admits nor denies the legal conclusions contained in paragraph 76 of the FAC, as
                                                                8 legal conclusions are not allegations appropriate for admission or denial. To the
                                                                9 extent a response is required, save and excepting said admission, the City denies
                                                               10 each and every factual allegation and legal conclusion in paragraph 76 of the FAC.
                                                               11        77.    In answer to the allegations of paragraph 77 of the FAC, the City
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 admits that the City's Planning Commission held a public hearing on August 12,
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 2019, regarding PA-16-63. Save and excepting said admission, the City is without
                                Attorneys at Law




                                                               14 knowledge or information sufficient to form a belief as to the allegations contained
                                                               15 in paragraph 77 of the FAC and, therefore, denies such allegations.
                                                               16        78.    In answer to the allegations of paragraph 78 of the FAC, the City is
                                                               17 without knowledge or information sufficient to form a belief as to the allegations
                                                               18 contained in paragraph 78 of the FAC and, therefore, denies such allegations.
                                                               19        79.    In answer to the allegations of paragraph 79 of the FAC, the City is
                                                               20 without knowledge or information sufficient to form a belief as to the allegations
                                                               21 contained in paragraph 79 of the FAC and, therefore, denies such allegations.
                                                               22        80.    The City denies each and every allegation of paragraph 80 of the FAC.
                                                               23        81.    In answer to the allegations of paragraph 81 of the FAC, the City is
                                                               24 without knowledge or information sufficient to form a belief as to the allegations
                                                               25 contained in paragraph 81 of the FAC and, therefore, denies such allegations.
                                                               26        82.    The City denies each and every allegation of paragraph 82 of the FAC.
                                                               27 The City neither admits nor denies the legal conclusions contained in paragraph 82
                                                               28 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                  4818-6214-1654.1
                                                                                                           -14- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 15 of 69 Page ID #:1433




                                                                1 denial. To the extent a response is required, the City denies each and every factual
                                                                2 allegation and legal conclusion in paragraph 82 of the FAC.
                                                                3              83.     In answer to the allegations of paragraph 83 of the FAC, the City
                                                                4 admits that the City's Planning Commission upheld the Director's denial of a
                                                                5 reasonable accommodation and denied PA-16-63. The City otherwise denies each
                                                                6 and every allegation of paragraph 83 of the FAC.
                                                                7              84.     The City denies each and every allegation of paragraph 84 of the FAC.
                                                                8 The City neither admits nor denies the legal conclusions contained in paragraph 84
                                                                9 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               10 denial. To the extent a response is required, the City denies each and every factual
                                                               11 allegation and legal conclusion in paragraph 84 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              85.     The City denies each and every allegation of paragraph 85 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              86.     In answer to the allegations of paragraph 86 of the FAC, the City is
                                Attorneys at Law




                                                               14 without knowledge or information sufficient to form a belief as to the allegations
                                                               15 contained in paragraph 86 of the FAC and, therefore, denies such allegations.
                                                               16              87.     In answer to the allegations of paragraph 87 of the FAC, the City is
                                                               17 without knowledge or information sufficient to form a belief as to the allegations
                                                               18 contained in paragraph 87 of the FAC and, therefore, denies such allegations.
                                                               19              88.     The City denies each and every allegation of paragraph 88 of the FAC.
                                                               20              89.     The City denies each and every allegation of paragraph 89 of the FAC.
                                                               21              90.     The City denies each and every allegation of paragraph 90 of the FAC.
                                                               22              91.     In answer to the allegations of paragraph 91 of the FAC, the City is
                                                               23 without knowledge or information sufficient to form a belief as to the allegations
                                                               24 contained in paragraph 91 of the FAC and, therefore, denies such allegations.
                                                               25              92.     In answer to the allegations of paragraph 92 of the FAC, the City is
                                                               26 without knowledge or information sufficient to form a belief as to the allegations
                                                               27 contained in paragraph 92 of the FAC and, therefore, denies such allegations.
                                                               28              93.
                                                                             The City denies each and every allegation of paragraph 93 of the FAC.
                                                                    4818-6214-1654.1
                                                                                                       -15- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 16 of 69 Page ID #:1434




                                                                1 The City neither admits nor denies the legal conclusions contained in paragraph 93
                                                                2 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                                3 denial. To the extent a response is required, the City denies each and every factual
                                                                4 allegation and legal conclusion in paragraph 93 of the FAC.
                                                                5        94.    In answer to the allegations of paragraph 94 of the FAC, the City
                                                                6 admits that the City Council upheld the decision of the Planning Commission and
                                                                7 denied a reasonable accommodation and PA-16-63. The City otherwise denies each
                                                                8 and every allegation of paragraph 94 of the FAC.
                                                                9        95.    The City admits the allegations of paragraph 95 of the FAC.
                                                               10        96.    The City denies each and every allegation of paragraph 96 of the FAC.
                                                               11 The City neither admits nor denies the legal conclusions contained in paragraph 96
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 of the FAC, as legal conclusions are not allegations appropriate for admission or
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 denial. To the extent a response is required, the City denies each and every factual
                                Attorneys at Law




                                                               14 allegation and legal conclusion in paragraph 96 of the FAC.
                                                               15        97.    The City admits the allegations of paragraph 97 of the FAC.
                                                               16        98.    The City denies each and every allegation of paragraph 98 of the FAC.
                                                               17 The City neither admits nor denies the legal conclusions contained in paragraph 98
                                                               18 of the FAC, as legal conclusions are not allegations appropriate for admission or
                                                               19 denial. To the extent a response is required, the City denies each and every factual
                                                               20 allegation and legal conclusion in paragraph 98 of the FAC.
                                                               21        99.    The City denies each and every allegation of paragraph 99 of the FAC.
                                                               22        100. The City denies each and every allegation of paragraph 100 of the
                                                               23 FAC.
                                                               24        101. In answer to the allegations of paragraph 101 of the FAC, the City is
                                                               25 without knowledge or information sufficient to form a belief as to the allegations
                                                               26 contained in paragraph 101 of the FAC and, therefore, denies such allegations.
                                                               27        102. In answer to the allegations of paragraph 102 of the FAC, the City is
                                                               28 without knowledge or information sufficient to form a belief as to the allegations
                                                                  4818-6214-1654.1
                                                                                                         -16- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 17 of 69 Page ID #:1435




                                                                1 contained in paragraph 102 of the FAC and, therefore, denies such allegations.
                                                                2        103. The City denies each and every allegation of paragraph 103 of the
                                                                3 FAC. The City neither admits nor denies the legal conclusions contained in
                                                                4 paragraph 103 of the FAC, as legal conclusions are not allegations appropriate for
                                                                5 admission or denial. To the extent a response is required, the City denies each and
                                                                6 every factual allegation and legal conclusion in paragraph 103 of the FAC.
                                                                7        104. The City denies each and every allegation of paragraph 104 of the
                                                                8 FAC. The City neither admits nor denies the legal conclusions contained in
                                                                9 paragraph 104 of the FAC, as legal conclusions are not allegations appropriate for
                                                               10 admission or denial. To the extent a response is required, the City denies each and
                                                               11 every factual allegation and legal conclusion in paragraph 104 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12        105. The City denies each and every allegation of paragraph 105 of the
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 FAC. The City neither admits nor denies the legal conclusions contained in
                                Attorneys at Law




                                                               14 paragraph 105 of the FAC, as legal conclusions are not allegations appropriate for
                                                               15 admission or denial. To the extent a response is required, the City denies each and
                                                               16 every factual allegation and legal conclusion in paragraph 105 of the FAC.
                                                               17        106. The City denies each and every allegation of paragraph 106 of the
                                                               18 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               19 paragraph 106 of the FAC, as legal conclusions are not allegations appropriate for
                                                               20 admission or denial. To the extent a response is required, the City denies each and
                                                               21 every factual allegation and legal conclusion in paragraph 106 of the FAC.
                                                               22        107. The City denies each and every allegation of paragraph 107 of the
                                                               23 FAC.
                                                               24        108. The City denies each and every allegation of paragraph 108 of the FAC
                                                               25 and denies that Plaintiffs have suffered any injury or damages. The City neither
                                                               26 admits nor denies the legal conclusions contained in paragraph 108 of the FAC, as
                                                               27 legal conclusions are not allegations appropriate for admission or denial. To the
                                                               28 extent a response is required, the City denies each and every factual allegation and
                                                                  4818-6214-1654.1
                                                                                                            -17- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                    COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 18 of 69 Page ID #:1436




                                                                1 legal conclusion in paragraph 108 of the FAC.
                                                                2        109. The City denies each and every allegation of paragraph 109 of the FAC
                                                                3 and denies that Plaintiffs have suffered any injury or damages. The City neither
                                                                4 admits nor denies the legal conclusions contained in paragraph 109 of the FAC, as
                                                                5 legal conclusions are not allegations appropriate for admission or denial. To the
                                                                6 extent a response is required, the City denies each and every factual allegation and
                                                                7 legal conclusion in paragraph 109 of the FAC.
                                                                8        110. The City denies each and every allegation of paragraph 110 of the FAC
                                                                9 and denies that Plaintiffs have suffered any injury or damages. The City neither
                                                               10 admits nor denies the legal conclusions contained in paragraph 110 of the FAC, as
                                                               11 legal conclusions are not allegations appropriate for admission or denial. To the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 extent a response is required, the City denies each and every factual allegation and
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 legal conclusion in paragraph 110 of the FAC.
                                Attorneys at Law




                                                               14 V.     CLAIMS FOR RELIEF
                                                               15        111. In response to paragraph 111 of the FAC, the City restates and
                                                               16 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                               17        112. The City neither admits nor denies the legal conclusions contained in
                                                               18 paragraph 112 of the FAC, as legal conclusions are not allegations appropriate for
                                                               19 admission or denial. To the extent a response is required, the City denies each and
                                                               20 every factual allegation and legal conclusion in paragraph 112 of the FAC.
                                                               21        113. The City neither admits nor denies the legal conclusions contained in
                                                               22 paragraph 113 of the FAC, as legal conclusions are not allegations appropriate for
                                                               23 admission or denial. To the extent a response is required, the City denies each and
                                                               24 every factual allegation and legal conclusion in paragraph 113 of the FAC.
                                                               25        114. The City neither admits nor denies the legal conclusions contained in
                                                               26 paragraph 114 of the FAC, as legal conclusions are not allegations appropriate for
                                                               27 admission or denial. To the extent a response is required, the City denies each and
                                                               28 every factual allegation and legal conclusion in paragraph 114 of the FAC.
                                                                  4818-6214-1654.1
                                                                                                           -18- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 19 of 69 Page ID #:1437




                                                                1        115. The City neither admits nor denies the legal conclusions contained in
                                                                2 paragraph 115 of the FAC, as legal conclusions are not allegations appropriate for
                                                                3 admission or denial. To the extent a response is required, the City denies each and
                                                                4 every factual allegation and legal conclusion in paragraph 115 of the FAC.
                                                                5        116. The City neither admits nor denies the legal conclusions contained in
                                                                6 paragraph 116 of the FAC, as legal conclusions are not allegations appropriate for
                                                                7 admission or denial. To the extent a response is required, the City denies each and
                                                                8 every factual allegation and legal conclusion in paragraph 116 of the FAC.
                                                                9        117. The City neither admits nor denies the legal conclusions contained in
                                                               10 paragraph 117 of the FAC, as legal conclusions are not allegations appropriate for
                                                               11 admission or denial. To the extent a response is required, the City denies each and
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 every factual allegation and legal conclusion in paragraph 117 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13        118. The City neither admits nor denies the legal conclusions contained in
                                Attorneys at Law




                                                               14 paragraph 118 of the FAC, as legal conclusions are not allegations appropriate for
                                                               15 admission or denial. To the extent a response is required, the City denies each and
                                                               16 every factual allegation and legal conclusion in paragraph 118 of the FAC.
                                                               17        119. The City denies each and every allegation of paragraph 119 of the
                                                               18 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               19 paragraph 119 of the FAC, as legal conclusions are not allegations appropriate for
                                                               20 admission or denial. To the extent a response is required, the City denies each and
                                                               21 every factual allegation and legal conclusion in paragraph 119 of the FAC.
                                                               22        120. The City neither admits nor denies the legal conclusions contained in
                                                               23 paragraph 120 of the FAC, as legal conclusions are not allegations appropriate for
                                                               24 admission or denial. To the extent a response is required, the City denies each and
                                                               25 every factual allegation and legal conclusion in paragraph 120 of the FAC.
                                                               26        121. The City denies each and every allegation of paragraph 121 of the
                                                               27 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               28 paragraph 121 of the FAC, as legal conclusions are not allegations appropriate for
                                                                  4818-6214-1654.1
                                                                                                         -19- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 20 of 69 Page ID #:1438




                                                                1 admission or denial. To the extent a response is required, the City denies each and
                                                                2 every factual allegation and legal conclusion in paragraph 121 of the FAC.
                                                                3        122. The City denies each and every allegation of paragraph 122 of the
                                                                4 FAC. The City neither admits nor denies the legal conclusions contained in
                                                                5 paragraph 122 of the FAC, as legal conclusions are not allegations appropriate for
                                                                6 admission or denial. To the extent a response is required, the City denies each and
                                                                7 every factual allegation and legal conclusion in paragraph 122 of the FAC.
                                                                8        123. The City denies each and every allegation of paragraph 123 of the
                                                                9 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               10 paragraph 123 of the FAC, as legal conclusions are not allegations appropriate for
                                                               11 admission or denial. To the extent a response is required, the City denies each and
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 every factual allegation and legal conclusion in paragraph 123 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13        124. The City denies each and every allegation of paragraph 124 of the
                                Attorneys at Law




                                                               14 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               15 paragraph 124 of the FAC, as legal conclusions are not allegations appropriate for
                                                               16 admission or denial. To the extent a response is required, the City denies each and
                                                               17 every factual allegation and legal conclusion in paragraph 124 of the FAC.
                                                               18        125. The City denies each and every allegation of paragraph 125 of the
                                                               19 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               20 paragraph 125 of the FAC, as legal conclusions are not allegations appropriate for
                                                               21 admission or denial. To the extent a response is required, the City denies each and
                                                               22 every factual allegation and legal conclusion in paragraph 125 of the FAC.
                                                               23        126. In response to paragraph 126 of the FAC, the City restates and
                                                               24 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                               25        127. The City neither admits nor denies the legal conclusions contained in
                                                               26 paragraph 127 of the FAC, as legal conclusions are not allegations appropriate for
                                                               27 admission or denial. To the extent a response is required, the City denies each and
                                                               28 every factual allegation and legal conclusion in paragraph 127 of the FAC.
                                                                  4818-6214-1654.1
                                                                                                           -20- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 21 of 69 Page ID #:1439




                                                                1        128. The City neither admits nor denies the legal conclusions contained in
                                                                2 paragraph 128 of the FAC, as legal conclusions are not allegations appropriate for
                                                                3 admission or denial. To the extent a response is required, the City denies each and
                                                                4 every factual allegation and legal conclusion in paragraph 128 of the FAC.
                                                                5        129. The City neither admits nor denies the legal conclusions contained in
                                                                6 paragraph 129 of the FAC, as legal conclusions are not allegations appropriate for
                                                                7 admission or denial. To the extent a response is required, the City denies each and
                                                                8 every factual allegation and legal conclusion in paragraph 129 of the FAC.
                                                                9        130. The City neither admits nor denies the legal conclusions contained in
                                                               10 paragraph 130 of the FAC, as legal conclusions are not allegations appropriate for
                                                               11 admission or denial. To the extent a response is required, the City denies each and
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 every factual allegation and legal conclusion in paragraph 130 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13        131. The City denies each and every allegation of paragraph 131 of the
                                Attorneys at Law




                                                               14 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               15 paragraph 131 of the FAC, as legal conclusions are not allegations appropriate for
                                                               16 admission or denial. To the extent a response is required, the City denies each and
                                                               17 every factual allegation and legal conclusion in paragraph 131 of the FAC.
                                                               18        132. The City neither admits nor denies the legal conclusions contained in
                                                               19 paragraph 132 of the FAC, as legal conclusions are not allegations appropriate for
                                                               20 admission or denial. To the extent a response is required, the City denies each and
                                                               21 every factual allegation and legal conclusion in paragraph 132 of the FAC.
                                                               22        133. The City neither admits nor denies the legal conclusions contained in
                                                               23 paragraph 133 of the FAC, as legal conclusions are not allegations appropriate for
                                                               24 admission or denial. To the extent a response is required, the City denies each and
                                                               25 every factual allegation and legal conclusion in paragraph 133 of the FAC.
                                                               26        134. The City neither admits nor denies the legal conclusions contained in
                                                               27 paragraph 134 of the FAC, as legal conclusions are not allegations appropriate for
                                                               28 admission or denial. To the extent a response is required, the City denies each and
                                                                  4818-6214-1654.1
                                                                                                          -21- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 22 of 69 Page ID #:1440




                                                                1 every factual allegation and legal conclusion in paragraph 134 of the FAC.
                                                                2        135. The City neither admits nor denies the legal conclusions contained in
                                                                3 paragraph 135 of the FAC, as legal conclusions are not allegations appropriate for
                                                                4 admission or denial. To the extent a response is required, the City denies each and
                                                                5 every factual allegation and legal conclusion in paragraph 135 of the FAC.
                                                                6        136. The City neither admits nor denies the legal conclusions contained in
                                                                7 paragraph 136 of the FAC, as legal conclusions are not allegations appropriate for
                                                                8 admission or denial. To the extent a response is required, the City denies each and
                                                                9 every factual allegation and legal conclusion in paragraph 136 of the FAC.
                                                               10        137. The City denies each and every allegation of paragraph 137 of the
                                                               11 FAC. The City neither admits nor denies the legal conclusions contained in
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 paragraph 137 of the FAC, as legal conclusions are not allegations appropriate for
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 admission or denial. To the extent a response is required, the City denies each and
                                Attorneys at Law




                                                               14 every factual allegation and legal conclusion in paragraph 137 of the FAC.
                                                               15        138. The City denies each and every allegation of paragraph 138 of the
                                                               16 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               17 paragraph 138 of the FAC, as legal conclusions are not allegations appropriate for
                                                               18 admission or denial. To the extent a response is required, the City denies each and
                                                               19 every factual allegation and legal conclusion in paragraph 138 of the FAC.
                                                               20        139. In response to paragraph 139 of the FAC, the City restates and
                                                               21 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                               22        140. The City neither admits nor denies the legal conclusions contained in
                                                               23 paragraph 140 of the FAC, as legal conclusions are not allegations appropriate for
                                                               24 admission or denial. To the extent a response is required, the City denies each and
                                                               25 every factual allegation and legal conclusion in paragraph 140 of the FAC.
                                                               26        141. The City neither admits nor denies the legal conclusions contained in
                                                               27 paragraph 141 of the FAC, as legal conclusions are not allegations appropriate for
                                                               28 admission or denial. To the extent a response is required, the City denies each and
                                                                  4818-6214-1654.1
                                                                                                          -22- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 23 of 69 Page ID #:1441




                                                                1 every factual allegation and legal conclusion in paragraph 141 of the FAC.
                                                                2        142. The City neither admits nor denies the legal conclusions contained in
                                                                3 paragraph 142 of the FAC, as legal conclusions are not allegations appropriate for
                                                                4 admission or denial. To the extent a response is required, the City denies each and
                                                                5 every factual allegation and legal conclusion in paragraph 142 of the FAC.
                                                                6        143. The City neither admits nor denies the legal conclusions contained in
                                                                7 paragraph 140 of the FAC, as legal conclusions are not allegations appropriate for
                                                                8 admission or denial. To the extent a response is required, the City denies each and
                                                                9 every factual allegation and legal conclusion in paragraph 140 of the FAC.
                                                               10        144. The City denies each and every allegation of paragraph 144 of the
                                                               11 FAC. The City neither admits nor denies the legal conclusions contained in
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 paragraph 144 of the FAC, as legal conclusions are not allegations appropriate for
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 admission or denial. To the extent a response is required, the City denies each and
                                Attorneys at Law




                                                               14 every factual allegation and legal conclusion in paragraph 144 of the FAC.
                                                               15        145. The City neither admits nor denies the legal conclusions contained in
                                                               16 paragraph 145 of the FAC, as legal conclusions are not allegations appropriate for
                                                               17 admission or denial. To the extent a response is required, the City denies each and
                                                               18 every factual allegation and legal conclusion in paragraph 145 of the FAC.
                                                               19        146. The City neither admits nor denies the legal conclusions contained in
                                                               20 paragraph 146 of the FAC, as legal conclusions are not allegations appropriate for
                                                               21 admission or denial. To the extent a response is required, the City denies each and
                                                               22 every factual allegation and legal conclusion in paragraph 146 of the FAC.
                                                               23        147. The City neither admits nor denies the legal conclusions contained in
                                                               24 paragraph 147 of the FAC, as legal conclusions are not allegations appropriate for
                                                               25 admission or denial. To the extent a response is required, the City denies each and
                                                               26 every factual allegation and legal conclusion in paragraph 147 of the FAC.
                                                               27        148. The City neither admits nor denies the legal conclusions contained in
                                                               28 paragraph 148 of the FAC, as legal conclusions are not allegations appropriate for
                                                                  4818-6214-1654.1
                                                                                                         -23- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 24 of 69 Page ID #:1442




                                                                1 admission or denial. To the extent a response is required, the City denies each and
                                                                2 every factual allegation and legal conclusion in paragraph 148 of the FAC.
                                                                3        149. The City neither admits nor denies the legal conclusions contained in
                                                                4 paragraph 149 of the FAC, as legal conclusions are not allegations appropriate for
                                                                5 admission or denial. To the extent a response is required, the City denies each and
                                                                6 every factual allegation and legal conclusion in paragraph 149 of the FAC.
                                                                7        150. The City neither admits nor denies the legal conclusions contained in
                                                                8 paragraph 150 of the FAC, as legal conclusions are not allegations appropriate for
                                                                9 admission or denial. To the extent a response is required, the City denies each and
                                                               10 every factual allegation and legal conclusion in paragraph 150 of the FAC.
                                                               11        151. The City denies each and every allegation of paragraph 151 of the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 FAC. The City neither admits nor denies the legal conclusions contained in
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 paragraph 151 of the FAC, as legal conclusions are not allegations appropriate for
                                Attorneys at Law




                                                               14 admission or denial. To the extent a response is required, the City denies each and
                                                               15 every factual allegation and legal conclusion in paragraph 151 of the FAC.
                                                               16        152. The City denies each and every allegation of paragraph 152 of the
                                                               17 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               18 paragraph 152 of the FAC, as legal conclusions are not allegations appropriate for
                                                               19 admission or denial. To the extent a response is required, the City denies each and
                                                               20 every factual allegation and legal conclusion in paragraph 152 of the FAC.
                                                               21        153. In response to paragraph 153 of the FAC, the City restates and
                                                               22 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                               23        154. The City neither admits nor denies the legal conclusions contained in
                                                               24 paragraph 154 of the FAC, as legal conclusions are not allegations appropriate for
                                                               25 admission or denial. To the extent a response is required, the City denies each and
                                                               26 every factual allegation and legal conclusion in paragraph 154 of the FAC.
                                                               27        155. City neither admits nor denies the legal conclusions contained in
                                                               28 paragraph 155 of the FAC, as legal conclusions are not allegations appropriate for
                                                                  4818-6214-1654.1
                                                                                                         -24- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 25 of 69 Page ID #:1443




                                                                1 admission or denial. To the extent a response is required, the City denies each and
                                                                2 every factual allegation and legal conclusion in paragraph 155 of the FAC.
                                                                3              156. The City neither admits nor denies the legal conclusions contained in
                                                                4 paragraph 156 of the FAC, as legal conclusions are not allegations appropriate for
                                                                5 admission or denial. To the extent a response is required, the City denies each and
                                                                6 every factual allegation and legal conclusion in paragraph 156 of the FAC.
                                                                7              157. The City denies each and every allegation of paragraph 157 of the
                                                                8 FAC. The City neither admits nor denies the legal conclusions contained in
                                                                9 paragraph 157 of the FAC, as legal conclusions are not allegations appropriate for
                                                               10 admission or denial. To the extent a response is required, the City denies each and
                                                               11 every factual allegation and legal conclusion in paragraph 157 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              158. The City denies each and every allegation of paragraph 158 of the
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 FAC. The City neither admits nor denies the legal conclusions contained in
                                Attorneys at Law




                                                               14 paragraph 158 of the FAC, as legal conclusions are not allegations appropriate for
                                                               15 admission or denial. To the extent a response is required, the City denies each and
                                                               16 every factual allegation and legal conclusion in paragraph 158 of the FAC.
                                                               17              159. The City denies each and every allegation of paragraph 159 of the
                                                               18 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               19 paragraph 159 of the FAC, as legal conclusions are not allegations appropriate for
                                                               20 admission or denial. To the extent a response is required, the City denies each and
                                                               21 every factual allegation and legal conclusion in paragraph 159 of the FAC.
                                                               22              160. In response to paragraph 160 of the FAC, the City restates and
                                                               23 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                               24              161. The City neither admits nor denies the legal conclusions contained in
                                                               25 paragraph 161 of the FAC, as legal conclusions are not allegations appropriate for
                                                               26 admission or denial. To the extent a response is required, the City denies each and
                                                               27 every factual allegation and legal conclusion in paragraph 161 of the FAC.
                                                               28        162. The City neither admits nor denies the legal conclusions contained in
                                                                    4818-6214-1654.1
                                                                                                         -25- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 26 of 69 Page ID #:1444




                                                                1 paragraph 162 of the FAC, as legal conclusions are not allegations appropriate for
                                                                2 admission or denial. To the extent a response is required, the City denies each and
                                                                3 every factual allegation and legal conclusion in paragraph 162 of the FAC.
                                                                4              163. The City neither admits nor denies the legal conclusions contained in
                                                                5 paragraph 163 of the FAC, as legal conclusions are not allegations appropriate for
                                                                6 admission or denial. To the extent a response is required, the City denies each and
                                                                7 every factual allegation and legal conclusion in paragraph 163 of the FAC.
                                                                8              164. The City neither admits nor denies the legal conclusions contained in
                                                                9 paragraph 164 of the FAC, as legal conclusions are not allegations appropriate for
                                                               10 admission or denial. To the extent a response is required, the City denies each and
                                                               11 every factual allegation and legal conclusion in paragraph 164 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              165. The City denies each and every allegation of paragraph 165 of the
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 FAC. The City neither admits nor denies the legal conclusions contained in
                                Attorneys at Law




                                                               14 paragraph 152 of the FAC, as legal conclusions are not allegations appropriate for
                                                               15 admission or denial. To the extent a response is required, the City denies each and
                                                               16 every factual allegation and legal conclusion in paragraph 152 of the FAC.
                                                               17              166. The City denies each and every allegation of paragraph 166 of the
                                                               18 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               19 paragraph 166 of the FAC, as legal conclusions are not allegations appropriate for
                                                               20 admission or denial. To the extent a response is required, the City denies each and
                                                               21 every factual allegation and legal conclusion in paragraph 166 of the FAC.
                                                               22              167. The City denies each and every allegation of paragraph 167 of the
                                                               23 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               24 paragraph 167 of the FAC, as legal conclusions are not allegations appropriate for
                                                               25 admission or denial. To the extent a response is required, the City denies each and
                                                               26 every factual allegation and legal conclusion in paragraph 167 of the FAC.
                                                               27              168. The City denies each and every allegation of paragraph 168 of the
                                                               28 FAC.
                                                                    4818-6214-1654.1
                                                                                               -26- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 27 of 69 Page ID #:1445




                                                                1        169. In response to paragraph 169 of the FAC, the City restates and
                                                                2 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                                3        170. The City neither admits nor denies the legal conclusions contained in
                                                                4 paragraph 170 of the FAC, as legal conclusions are not allegations appropriate for
                                                                5 admission or denial. To the extent a response is required, the City denies each and
                                                                6 every factual allegation and legal conclusion in paragraph 170 of the FAC.
                                                                7        171. The City neither admits nor denies the legal conclusions contained in
                                                                8 paragraph 171 of the FAC, as legal conclusions are not allegations appropriate for
                                                                9 admission or denial. To the extent a response is required, the City denies each and
                                                               10 every factual allegation and legal conclusion in paragraph 171 of the FAC.
                                                               11        172. The City denies each and every allegation of paragraph 172 of the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 FAC. The City neither admits nor denies the legal conclusions contained in
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 paragraph 172 of the FAC, as legal conclusions are not allegations appropriate for
                                Attorneys at Law




                                                               14 admission or denial. To the extent a response is required, the City denies each and
                                                               15 every factual allegation and legal conclusion in paragraph 172 of the FAC.
                                                               16        173. The City neither admits nor denies the legal conclusions contained in
                                                               17 paragraph 173 of the FAC, as legal conclusions are not allegations appropriate for
                                                               18 admission or denial. To the extent a response is required, the City denies each and
                                                               19 every factual allegation and legal conclusion in paragraph 173 of the FAC.
                                                               20        174. The City denies each and every allegation of paragraph 174 of the
                                                               21 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               22 paragraph 174 of the FAC, as legal conclusions are not allegations appropriate for
                                                               23 admission or denial. To the extent a response is required, the City denies each and
                                                               24 every factual allegation and legal conclusion in paragraph 174 of the FAC.
                                                               25        175. The City denies each and every allegation of paragraph 175 of the
                                                               26 FAC.
                                                               27        176. In response to paragraph 176 of the FAC, the City restates and
                                                               28 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                                  4818-6214-1654.1
                                                                                                           -27- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 28 of 69 Page ID #:1446




                                                                1              177. The City neither admits nor denies the legal conclusions contained in
                                                                2 paragraph 177 of the FAC, as legal conclusions are not allegations appropriate for
                                                                3 admission or denial. To the extent a response is required, the City denies each and
                                                                4 every factual allegation and legal conclusion in paragraph 177 of the FAC.
                                                                5              178. The City neither admits nor denies the legal conclusions contained in
                                                                6 paragraph 178 of the FAC, as legal conclusions are not allegations appropriate for
                                                                7 admission or denial. To the extent a response is required, the City denies each and
                                                                8 every factual allegation and legal conclusion in paragraph 178 of the FAC.
                                                                9              179. The City neither admits nor denies the legal conclusions contained in
                                                               10 paragraph 179 of the FAC, as legal conclusions are not allegations appropriate for
                                                               11 admission or denial. To the extent a response is required, the City denies each and
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 every factual allegation and legal conclusion in paragraph 179 of the FAC.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              180. The City denies each and every allegation of paragraph 180 of the
                                Attorneys at Law




                                                               14 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               15 paragraph 180 of the FAC, as legal conclusions are not allegations appropriate for
                                                               16 admission or denial. To the extent a response is required, the City denies each and
                                                               17 every factual allegation and legal conclusion in paragraph 180 of the FAC.
                                                               18              181. The City denies each and every allegation of paragraph 181 of the
                                                               19 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               20 paragraph 181 of the FAC, as legal conclusions are not allegations appropriate for
                                                               21 admission or denial. To the extent a response is required, the City denies each and
                                                               22 every factual allegation and legal conclusion in paragraph 181 of the FAC.
                                                               23              182. The City denies each and every allegation of paragraph 182 of the
                                                               24 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               25 paragraph 182 of the FAC, as legal conclusions are not allegations appropriate for
                                                               26 admission or denial. To the extent a response is required, the City denies each and
                                                               27 every factual allegation and legal conclusion in paragraph 182 of the FAC.
                                                               28        183. The City denies each and every allegation of paragraph 183 of the
                                                                    4818-6214-1654.1
                                                                                                        -28- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 29 of 69 Page ID #:1447




                                                                1 FAC.
                                                                2        184. In response to paragraph 184 of the FAC, the City restates and
                                                                3 incorporates herein by reference its responses to each of the preceding paragraphs.
                                                                4        185. The City neither admits nor denies the legal conclusions contained in
                                                                5 paragraph 185 of the FAC, as legal conclusions are not allegations appropriate for
                                                                6 admission or denial. To the extent a response is required, the City denies each and
                                                                7 every factual allegation and legal conclusion in paragraph 185 of the FAC.
                                                                8        186. The City neither admits nor denies the legal conclusions contained in
                                                                9 paragraph 186 of the FAC, as legal conclusions are not allegations appropriate for
                                                               10 admission or denial. To the extent a response is required, the City denies each and
                                                               11 every factual allegation and legal conclusion in paragraph 186 of the FAC.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12        187. The City neither admits nor denies the legal conclusions contained in
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 paragraph 187 of the FAC, as legal conclusions are not allegations appropriate for
                                Attorneys at Law




                                                               14 admission or denial. To the extent a response is required, the City denies each and
                                                               15 every factual allegation and legal conclusion in paragraph 187 of the FAC.
                                                               16        188. The City denies each and every allegation of paragraph 188 of the
                                                               17 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               18 paragraph 188 of the FAC, as legal conclusions are not allegations appropriate for
                                                               19 admission or denial. To the extent a response is required, the City denies each and
                                                               20 every factual allegation and legal conclusion in paragraph 188 of the FAC.
                                                               21        189. The City denies each and every allegation of paragraph 189 of the
                                                               22 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               23 paragraph 189 of the FAC, as legal conclusions are not allegations appropriate for
                                                               24 admission or denial. To the extent a response is required, the City denies each and
                                                               25 every factual allegation and legal conclusion in paragraph 189 of the FAC.
                                                               26        190. The City denies each and every allegation of paragraph 190 of the
                                                               27 FAC. The City neither admits nor denies the legal conclusions contained in
                                                               28 paragraph 190 of the FAC, as legal conclusions are not allegations appropriate for
                                                                  4818-6214-1654.1
                                                                                                         -29- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 30 of 69 Page ID #:1448




                                                                1 admission or denial. To the extent a response is required, the City denies each and
                                                                2 every factual allegation and legal conclusion in paragraph 190 of the FAC.
                                                                3         191. The City denies each and every allegation of paragraph 191 of the
                                                                4 FAC.
                                                                5 PRAYER FOR RELIEF
                                                                6         The City denies that Plaintiffs are entitled to any relief whatsoever as prayed
                                                                7 against the City.
                                                                8                               AFFIRMATIVE DEFENSES
                                                                9         Without assuming the burden of proof where it otherwise rests with Plaintiffs,
                                                               10 the City pleads the following Affirmative Defenses to the FAC. The City reserves
                                                               11 the right to plead or to move to amend this Answer to plead additional defenses at
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 such time and to such extent as warranted by discovery and the factual development
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 in this case.
                                Attorneys at Law




                                                               14                           FIRST AFFIRMATIVE DEFENSE
                                                               15                            (Legitimate Use of Zoning Powers)
                                                               16         1.      The FAC and each alleged claim for relief contained therein are barred
                                                               17 because the City at all relevant times properly exercised its zoning powers for
                                                               18 legitimate, non-discriminatory reasons.
                                                               19                          SECOND AFFIRMATIVE DEFENSE
                                                               20                                  (Statute of Limitations)
                                                               21         2.      The FAC and each alleged claim for relief contained therein are barred
                                                               22 by the applicable statutes of limitations for each claim.
                                                               23                           THIRD AFFIRMATIVE DEFENSE
                                                               24                                   (Failure to Mitigate)
                                                               25         3.      The City denies that Plaintiffs occurred any damages, loss, injury or
                                                               26 detriment as a direct and proximate result of any culpable act by the City. However,
                                                               27 assuming arguendo that Plaintiffs would otherwise be entitled to any relief, the FAC
                                                               28 and each alleged claim for relief contained therein are barred by reason of Plaintiff's
                                                                  4818-6214-1654.1
                                                                                                           -30- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 31 of 69 Page ID #:1449




                                                                1 failure to reasonably mitigate any claimed damages, loss, injury, detriment or other
                                                                2 basis for purported relief.
                                                                3                         FOURTH AFFIRMATIVE DEFENSE
                                                                4                     (Failure to Exhaust Administrative Remedies)
                                                                5         4.     The FAC and each alleged claim for relief contained therein are barred
                                                                6 by Plaintiffs' failure to exhaust all avenues of administrative remedies available to
                                                                7 them for their alleged claims.
                                                                8                           FIFTH AFFIRMATIVE DEFENSE
                                                                9                        (Failure to Present Governmental Claim)
                                                               10         5.     The FAC and each alleged claim for relief contained therein are barred
                                                               11 by Plaintiffs' failure to present a timely written claim to the City under the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 California Governmental Claims Act and Plaintiffs are further barred under
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Government Code § 945.4 from seeking damages in connection with their alleged
                                Attorneys at Law




                                                               14 claims for damages.
                                                               15                           SIXTH AFFIRMATIVE DEFENSE
                                                               16                                      (Unclean Hands)
                                                               17         6.     The FAC and each alleged claim for relief contained therein are barred,
                                                               18 in part or in full, by Plaintiffs' unclean hands. The City believes and the evidence
                                                               19 will show, after a reasonable opportunity to conduct further investigation and
                                                               20 discovery, the following:
                                                               21         7.     Insight and its owners/operators, including Mary Helen Beatificato and
                                                               22 Gerald Grosso, operate an unlicensed purported group home or sober living home in
                                                               23 the City where they house and provide care and supervision to purported disabled
                                                               24 clients while at the same time providing medical and other treatments to those same
                                                               25 clients at other properties either in or out of the City, while billing those clients'
                                                               26 health insurance. The treatments include medical treatments by medically-licensed
                                                               27 employees and/or independent contractors of Insight who do not have ownership
                                                               28 interests in Insight. Insight is not appropriately licensed under the Health and Safety
                                                                  4818-6214-1654.1
                                                                                                             -31- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                     COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 32 of 69 Page ID #:1450




                                                                1 Code to engage in its operations as structured.
                                                                2         8.    Essentially, Insight is an illegal and/or unethical business and should
                                                                3 not be allowed to operate, and Plaintiffs' Claims, which are all designed to allow
                                                                4 Insight to continue to operate such illegal and/or unethical business should be denied
                                                                5 and barred, in part or in full. Specifically, this Affirmative Defense is supported by
                                                                6 any and all of the allegations set forth in the Counterclaim below, including that
                                                                7 since the creation of Insight in 2013 to the present, Insight and its owners/operators,
                                                                8 including Mary Helen Beatificato and Gerald Grosso, have engaged in the following
                                                                9 unlawful, unethical, and/or unfair acts:
                                                               10               a.     Conduct that would be in violation of the Health and Safety
                                                               11 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Specifically, Insight and its owners/operators operated and provided care and
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 supervision at all of their properties, including but not limited to assistance with
                                Attorneys at Law




                                                               14 personal hygiene, assistance with taking medication, central storage and/or
                                                               15 distribution of medications, arrangement of and assistance with medical care,
                                                               16 maintenance of house rules, supervision of client schedules and activities,
                                                               17 maintenance of a curfew, assistance in developing social skills and coping
                                                               18 mechanisms to enable clients to achieve goals such as resuming their education or
                                                               19 going back to work, maintenance and/or supervision of client cash resources or
                                                               20 property, monitoring of food intake or special diets, and/or providing of
                                                               21 transportation services, without the necessary license(s), including but not limited to
                                                               22 a Community Care Facilities Act license;
                                                               23               b.     Conduct that would be in violation of the Health and Safety
                                                               24 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               25 Specifically, Insight and its owners/operators operated an integral facility, including
                                                               26 but not limited to housing clients at one or more properties and treating and/or
                                                               27 providing licensed services to the same clients at one or more other properties
                                                               28 and/or operating one integrated facility at multiple properties (including all of
                                                                  4818-6214-1654.1
                                                                                                            -32- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 33 of 69 Page ID #:1451




                                                                1 Insight's and its owners'/operators' properties), without the necessary license(s),
                                                                2 including but not limited to a Community Care Facilities Act license and/or a
                                                                3 Department of Health Care Services license with the necessary integral facility
                                                                4 license components;
                                                                5               c.     Conduct that would be in violation of the Health and Safety
                                                                6 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                                7 Specifically, Insight and its owners/operators represented and/or held themselves out
                                                                8 as providing care and supervision, including advertising to clients and to referral
                                                                9 partners that they provide services that constitute care and supervision (including
                                                               10 those described in sub-paragraph a. above), without the necessary license(s),
                                                               11 including but not limited to a Community Care Facilities Act license;
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12               d.     Conduct that would be in violation of the Health and Safety
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                Attorneys at Law




                                                               14 Specifically, Insight and its owners/operators accepted and/or retained residents who
                                                               15 demonstrate the need for care or supervision, including allegedly disabled clients
                                                               16 who would suffer injury, relapse, return to emergency rooms or even become
                                                               17 homeless, without their services, without the necessary license(s), including but not
                                                               18 limited to a Community Care Facilities Act license;
                                                               19               e.     Conduct that would be in violation of the Health and Safety
                                                               20 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               21 Specifically, Insight and its owners/operators represented themselves to clients,
                                                               22 referral partners, the City, and others, as licensed without the necessary license(s),
                                                               23 including but not limited to a Community Care Facilities Act license and/or a
                                                               24 Department of Health Care Services license with the necessary integral facility
                                                               25 license components;
                                                               26               f.     Conduct that would be in violation of Insurance Code § 750.
                                                               27 Specifically, Insight and its owners/operators engaged in the practice of processing,
                                                               28 presenting, or negotiating claims, including claims under policies of insurance, and
                                                                  4818-6214-1654.1
                                                                                                           -33- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 34 of 69 Page ID #:1452




                                                                1 offering, delivering, receiving, or accepting any rebate, refund, commission, or other
                                                                2 consideration, whether in the form of money or otherwise, as compensation or
                                                                3 inducement to or from any person for the referral or procurement of clients, cases,
                                                                4 patients, or customers, including but not limited to engaging in the exchange of
                                                                5 patient referral fees, kickbacks, discounts, free rent, and/or other consideration for
                                                                6 the opportunity to bill insurance;
                                                                7                g.    Conduct that would be in violation of Penal Code § 550(a).
                                                                8 Specifically, Insight and its owners/operators did the following and/or aided,
                                                                9 abetted, solicited, or conspired with any person to: knowingly present or cause to be
                                                               10 presented any false or fraudulent claim for the payment of a loss or injury (such as
                                                               11 for treatments that were not provided or for treatment that was in connection with an
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 illegal practice such as patient referral payments); knowingly present multiple
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 claims for the same loss or injury with an intent to defraud (such as billing more
                                Attorneys at Law




                                                               14 than once for the same treatment); knowingly prepare, make, or subscribe any
                                                               15 writing, with the intent to present or use it, or to allow it to be presented, in support
                                                               16 of any false or fraudulent claim (such as false medical notes and orders, including to
                                                               17 facilitate illegal practices); knowingly make or cause to be made any false or
                                                               18 fraudulent claim for payment of a health care benefit; knowingly submit a claim for
                                                               19 a health care benefit that was not used by, or on behalf of, the claimant; knowingly
                                                               20 present multiple claims for payment of the same health care benefit with an intent to
                                                               21 defraud; and/or knowingly present for payment any undercharges for health care
                                                               22 benefits;
                                                               23                h.    Conduct that would be in violation of Penal Code § 550(b).
                                                               24 Specifically, Insight and its owners/operators did the following or knowingly
                                                               25 assisted or conspired with any person to: present or cause to be presented any
                                                               26 written or oral statement as part of, or in support of or opposition to, a claim for
                                                               27 payment or other benefit pursuant to an insurance policy, knowing that the statement
                                                               28 contains any false or misleading information concerning any material fact (such as
                                                                  4818-6214-1654.1
                                                                                                          -34- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 35 of 69 Page ID #:1453




                                                                1 for treatments that were not provided or for treatment that was in connection with an
                                                                2 illegal practice such as patient referral payments); prepare or make any written or
                                                                3 oral statement that is intended to be presented to any insurer or any insurance
                                                                4 claimant in connection with, or in support of or opposition to, any claim or payment
                                                                5 or other benefit pursuant to an insurance policy, knowing that the statement contains
                                                                6 any false or misleading information concerning any material fact (such as false
                                                                7 medical notes and orders, including to facilitate illegal practices); and/or conceal, or
                                                                8 knowingly fail to disclose the occurrence of, an event that affects any person's initial
                                                                9 or continued right or entitlement to any insurance benefit or payment, or the amount
                                                               10 of any benefit or payment to which the person is entitled (such as continuing to bill
                                                               11 for clients that have left or do not need treatment);
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12               i.     Conduct that would be in violation of Penal Code § 186.10.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Specifically, Insight and its owners/operators conducted or attempted to conduct a
                                Attorneys at Law




                                                               14 transaction or more than one transaction within a seven-day period involving a
                                                               15 monetary instrument or instruments of a total value exceeding five thousand dollars
                                                               16 ($5,000), or a total value exceeding twenty-five thousand dollars ($25,000) within a
                                                               17 30-day period, through one or more financial institutions with the specific intent to
                                                               18 promote, manage, establish, carry on, or facilitate the promotion, management,
                                                               19 establishment, or carrying on of any criminal activity, or knowing that the monetary
                                                               20 instrument represents the proceeds of, or is derived directly or indirectly from the
                                                               21 proceeds of, criminal activity (such as paying, receiving, or transferring between
                                                               22 accounts, through banks, the proceeds from illegal patient referrals, kickbacks,
                                                               23 insurance claims);
                                                               24               j.     Conduct that would be in violation of Business and Professions
                                                               25 Code §§ 650 et seq. Specifically, Insight and its owners/operators offered,
                                                               26 delivered, received, or accepted any rebate, refund, commission, preference,
                                                               27 patronage dividend, discount, or other consideration, whether in the form of money
                                                               28 or otherwise, as compensation or inducement for referring patients, clients, or
                                                                  4818-6214-1654.1
                                                                                                         -35- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 36 of 69 Page ID #:1454




                                                                1 customers to any person, including paying and receiving patient referral fees and
                                                                2 kickbacks in connection with their clients and facilities;
                                                                3                      k.   Conduct that would be in violation of Business and Professions
                                                                4 Code §§ 650.01 et seq. Specifically, Insight and its owners/operators referred
                                                                5 persons for laboratory services to a person or entity in which the referring person
                                                                6 has a financial interest, including using their own separate laboratories to treat their
                                                                7 other businesses' clients;
                                                                8                      l.   Conduct that would be in violation of 9 CCR § 10508.
                                                                9 Specifically, Insight and its owners/operators operated an integral facility, including
                                                               10 but not limited to housing clients at one or more properties and treating and/or
                                                               11 providing licensed services to the same clients at one or more other properties
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 and/or operating one integrated facility at multiple properties (including all of
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Insight's and its owners'/operators' properties), without the necessary license(s),
                                Attorneys at Law




                                                               14 including but not limited to a Community Care Facilities Act license and/or a
                                                               15 Department of Health Care Services license with the necessary integral facility
                                                               16 license components;
                                                               17                      m.   Conduct that would be in violation of 9 CCR § 10561.
                                                               18 Specifically, Insight and its owners/operators failed upon the occurrence of any
                                                               19 event identified in 9 CCR § 10561(b) to make a telephonic report to department
                                                               20 licensing staff within one (1) working day, and to follow the telephonic report with a
                                                               21 written report within seven (7) days of the event, including failing to report deaths,
                                                               22 injuries or communicable diseases of clients;
                                                               23                      n.   Conduct that would be in violation of 9 CCR § 10562.
                                                               24 Specifically, Insight and its owners/operators failed to maintain an annual line item
                                                               25 budget which includes all revenues and operation costs necessary to achieve its
                                                               26 stated goals and objections and monthly financial operating statements which reflect
                                                               27 the revenue and expenditure line items identified in the budget;
                                                               28                      o.
                                                                                 Conduct that would be in violation of 9 CCR § 10564.
                                                                    4818-6214-1654.1
                                                                                                     -36- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                              COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 37 of 69 Page ID #:1455




                                                                1 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                                2 for all staff, including program administrators, containing the information required
                                                                3 under 9 CCR § 10564(l);
                                                                4                      p.   Conduct that would be in violation of 9 CCR § 10565.
                                                                5 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                                6 for each employee containing the information required under 9 CCR § 10565(a);
                                                                7                      q.   Conduct that would be in violation of 9 CCR § 10566.
                                                                8 Specifically, Insight and its owners/operators failed to address fees in individual
                                                                9 written agreements at the time of admission, and by failed to utilize and maintain
                                                               10 admission agreements containing the information required under 9 CCR § 10566(b);
                                                               11                      r.   Conduct that would be in violation of 22 CCR § 80061.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Specifically, Insight and its owners/operators failed upon the occurrence of any
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 event identified in 22 CCR § 80061(b) to make a report to the licensing agency, to
                                Attorneys at Law




                                                               14 follow the report with a written report within seven (7) days of the event, and to
                                                               15 report such events to the client's authorized representative;
                                                               16                      s.   Conduct that would be in violation of 22 CCR § 80062.
                                                               17 Specifically, Insight and its owners/operators failed to develop and maintain a
                                                               18 financial plan which ensures resources necessary to meet operating costs, and to
                                                               19 maintain financial records;
                                                               20                      t.   Conduct that would be in violation of 22 CCR § 80066.
                                                               21 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                               22 for each licensee, administrator, employee, and volunteer, containing the
                                                               23 information required under 22 CCR § 80066(a) and (b);
                                                               24                      u.   Conduct that would be in violation of 22 CCR § 80068.
                                                               25 Specifically, Insight and its owners/operators failed to complete an individual
                                                               26 written admission agreement with each client and the client's authorized
                                                               27 representative containing the information required under 22 CCR §§ 80068(c) and
                                                               28 85068;
                                                                    4818-6214-1654.1
                                                                                               -37- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 38 of 69 Page ID #:1456




                                                                1                      v.    Conduct that would be in violation of 22 CCR §§ 80068.5 and
                                                                2 85068.5. Specifically, Insight and its owners/operators failed to follow required
                                                                3 eviction procedures, including by not giving adequate written notice or obtaining
                                                                4 prior written approval;
                                                                5                      w.    Conduct that would be in violation of 22 CCR §§ 80069,
                                                                6 85068.2, and 85069.3. Specifically, Insight and its owners/operators failed to obtain
                                                                7 required medical and mental health assessments of clients and needs and services
                                                                8 plan for clients;
                                                                9                      x.    Conduct that would be in violation of 22 CCR § 80069.2.
                                                               10 Specifically, Insight and its owners/operators failed to perform a functional
                                                               11 capabilities assessment in writing for each client with the required information;
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                      y.    Conduct that would be in violation of 22 CCR § 80075.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Specifically, Insight and its owners/operators failed to have employees that are
                                Attorneys at Law




                                                               14 correctly trained to assist with self-administration of medications;
                                                               15                      z.    Conduct that would be in violation of Business and Professions
                                                               16 Code §§ 2052 and 2400. Specifically, Insight and its owners/operators without a
                                                               17 medical license engaged in the corporate practice of medicine, including by
                                                               18 practicing or attempting to practice, advertising or holding themselves out as
                                                               19 practicing, any system or mode of treating the sick or afflicted, by diagnosing,
                                                               20 treating, operating and prescribing for clients, and/or by conspiring with or aiding
                                                               21 and abetting another person to do the same, including but not limited to providing
                                                               22 medical treatments for their clients' physical or mental conditions including through
                                                               23 their employees or independent contractors (including psychiatrists) at their
                                                               24 facilities;
                                                               25                      aa.   Failure to pay all required payroll and employment taxes.
                                                               26 Specifically, Insight and its owners/operators used the labor of their clients as either
                                                               27 unpaid "volunteers" or house-managers, who qualified as employees, without
                                                               28 paying payroll or employment taxes;
                                                                    4818-6214-1654.1
                                                                                               -38- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 39 of 69 Page ID #:1457




                                                                1                bb.   Failure to pay all required business taxes and business license
                                                                2 fees. Specifically, Insight and its owners/operators under-reported and/or concealed
                                                                3 illegal revenues and profits, and/or concealed their business operations from taxing
                                                                4 authorities, and/or operated without obtaining and paying for necessary business
                                                                5 licenses, including from the City;
                                                                6                cc.   Failure to pay all required state and federal income taxes.
                                                                7 Specifically, Insight and its owners/operators under-reported and/or concealed
                                                                8 illegal revenues and profits, and/or concealed their business operations from taxing
                                                                9 authorities;
                                                               10                dd.   Conduct that would be in violation of Labor Code provisions
                                                               11 regarding minimum wage, overtime, meal breaks, rest breaks, and pay stubs.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Specifically, Insight and its owners/operators used the labor of their clients as either
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 unpaid "volunteers" or house-managers, who qualified as employees, and employed
                                Attorneys at Law




                                                               14 others without paying minimum wage, overtime, meal breaks, rest breaks, and
                                                               15 without providing necessary pay stubs;
                                                               16                ee.   Participation in unfair and/or unlawful patient brokering and
                                                               17 patient referral arrangements involving compensation, kickbacks, profit sharing, and
                                                               18 financial interests in drug testing, drug testing companies, and laboratories,
                                                               19 including but not limited to paying for referrals of clients, offering discounts and
                                                               20 rebates, and using their own separate companies to provide services to their other
                                                               21 businesses' clients while billing insurance;
                                                               22                ff.   Participation in unfair and/or unlawful medication management.
                                                               23 Specifically, Insight and its owners/operators used inadequately trained staff and
                                                               24 inadequate procedures to store, handle, monitor, distribute, and/or administer
                                                               25 medications to clients that created a risk of injury to said clients;
                                                               26                gg.   Participation in unfair and/or unlawful client inducement
                                                               27 practices including discounts, rebates, and offering free goods or services.
                                                               28 Specifically, Insight and its owners/operators offered discounts and free rent, meal
                                                                  4818-6214-1654.1
                                                                                                           -39- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 40 of 69 Page ID #:1458




                                                                1 cards, gift cards, services to clients and referral partners to induce clients to use their
                                                                2 services;
                                                                3                      hh.   Unfair and/or unlawful accounting, bookkeeping, and financial
                                                                4 recordkeeping. Specifically, Insight and its owners/operators concealed illegal
                                                                5 revenues and profits from their accounting, concealed illegal sources or uses of
                                                                6 funds in their accounting, misapplied funds, failed to record accurately all revenues,
                                                                7 expenses, and income, failed to retain and maintain proper accounting records, and
                                                                8 used improper accounting techniques to conceal improper financial activities and
                                                                9 transactions;
                                                               10                      ii.   Operation of business without necessary permits and business
                                                               11 license under the Costa Mesa Municipal Code, as well as maintaining or permitting
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 any condition to occur or conducting any use of property that conflicts with
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 California or Federal law, including as a nuisance per se. Specifically, Insight and
                                Attorneys at Law




                                                               14 its owners/operators failed to obtain a necessary conditional use permit and business
                                                               15 operator's permit to operate their business in the City of Costa Mesa. Additionally,
                                                               16 Insight and its owners/operators allowed numerous violations of California and/or
                                                               17 Federal law to occur in connection with their property and used their property in
                                                               18 their violations of such law, including the violations of law alleged in these sub-
                                                               19 paragraphs a-oo;
                                                               20                      jj.   Selling articles, products or services, including housing, care,
                                                               21 supervision, assistance with sobriety, assistance with mental health, drug testing,
                                                               22 counseling, psychiatric care, etc., at less than cost for the purpose of injuring
                                                               23 competitors or destroying competition. Insight and its owners/operators charged
                                                               24 their clients and referred clients reduced prices at less than cost for their services in
                                                               25 order to induce clients away from competitors. Insight and its owners/operators will
                                                               26 bill clients' insurance but not bill clients or collect from clients for services that are
                                                               27 unpaid by insurance;
                                                               28                      kk.
                                                                                 Giving away articles, products, or services including housing,
                                                                    4818-6214-1654.1
                                                                                                      -40- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                             COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 41 of 69 Page ID #:1459




                                                                1 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                                2 testing, counseling, psychiatric care, etc. for the purpose of injuring competitors or
                                                                3 destroying competition. Insight and its owners/operators gave away free housing
                                                                4 and other services in order to induce clients away from competitors;
                                                                5               ll.    Selling or using articles, products, or services, including housing,
                                                                6 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                                7 testing, counseling, psychiatric care, etc., as a "loss leader." Insight and its
                                                                8 owners/operators will give free or discounted services to their clients or referred
                                                                9 clients at their purported group homes or sober living homes in order to be able to
                                                               10 bill such clients' insurance at their treatment centers;
                                                               11               mm. Making secret payment or allowance of rebates, refunds,
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 commissions, or unearned discounts to the injury of a competitor and tending to
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 destroy competition. Insight and its owners/operators gave secret rebates, refunds,
                                Attorneys at Law




                                                               14 and discounts to their own clients, referred clients and others, providing discounted
                                                               15 treatments to their clients, referred clients and those clients of other companies, and
                                                               16 providing discounts to their clients and referred clients at their purported group
                                                               17 homes or sober living homes in exchange for having those clients treated at their
                                                               18 treatment facilities;
                                                               19               nn.    Secretly extending to certain purchasers special services or
                                                               20 privileges not extended to all purchasers purchasing upon like terms and conditions
                                                               21 to the injury of a competitor and tending to destroy competition. Insight and its
                                                               22 owners/operators gave special privileges to their own clients or referred clients,
                                                               23 including lower prices, discounts, housing arrangements, kickbacks, etc. to the
                                                               24 exclusion of other companies and clients from other companies. For example,
                                                               25 Insight would always accept and provide services at its treatment centers at special
                                                               26 pricing arrangements to its purported group home or sober living home clients with
                                                               27 the intent to enrich itself and its owners/operators, but it would not do the same for
                                                               28 other companies or clients from other companies; and/or
                                                                  4818-6214-1654.1
                                                                                                          -41- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 42 of 69 Page ID #:1460




                                                                1                      oo.   Soliciting violations of Business and Professions Code §§ 17000
                                                                2 et seq. Insight and its owners/operators solicited the selling or giving away of
                                                                3 articles, products, or services, and secret rebates, refunds, discounts, special
                                                                4 privileges, from other companies in the industry, including owners and lessors of
                                                                5 properties that Insight and its owners/operators used.
                                                                6              9.      There is a sufficient nexus between this Affirmative Defense and
                                                                7 Plaintiffs' Claims as both speak to the issue of whether Plaintiffs were operating
                                                                8 lawfully within the bounds of the City, which could in turn affect the outcome of
                                                                9 Plaintiffs' Claims. Plaintiffs cannot be heard to complain (as they do in their Claims
                                                               10 in this action) that they were wrongfully regulated by the City and that the City tried
                                                               11 to shut them down through allegedly discriminatory zoning practice if Plaintiffs
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 were or should be barred from operating in the first place.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              10.     Even if this Affirmative Defense is not a complete bar to some Claims,
                                Attorneys at Law




                                                               14 Plaintiffs' wrongdoing "must be taken into account" in determining what remedies,
                                                               15 if any, would be appropriate even if liability were established. See McKennon v.
                                                               16 Nashville Banner Publ'g Co., 513 U.S. 352, 360-61 (1995).
                                                               17              11.     This Affirmative Defense is proper as a matter of law at least to some
                                                               18 of Plaintiffs' Claims, if not all, including Plaintiffs' § 1983 Claims. Ganley v. Cty.
                                                               19 of San Mateo, 2007 U.S. Dist. LEXIS 26467, at *13 (N.D. Cal. 2007).
                                                               20                              SEVENTH AFFIRMATIVE DEFENSE
                                                               21                                         (Lack of Standing)
                                                               22              12.     The FAC and each alleged claim for relief contained therein are barred
                                                               23 because Plaintiffs lack standing.
                                                               24                               EIGHTH AFFIRMATIVE DEFENSE
                                                               25                                               (Laches)
                                                               26              13.     The FAC and each alleged claim for relief contained therein are barred
                                                               27 by the doctrine of laches.
                                                               28
                                                                    4818-6214-1654.1
                                                                                               -42- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 43 of 69 Page ID #:1461




                                                                1                          NINTH AFFIRMATIVE DEFENSE
                                                                2                               (Fundamental Alteration)
                                                                3         14.   The FAC and each alleged claim for relief contained therein are barred
                                                                4 because Plaintiffs' requested accommodation would have required a fundamental
                                                                5 alteration of the nature of the alleged service, program, or activity.
                                                                6                         TENTH AFFIRMATIVE DEFENSE
                                                                7                                         (Benefit)
                                                                8         15.   The FAC and each alleged claim for relief contained therein are barred
                                                                9 because the City's zoning code is more beneficial to disabled persons and provides a
                                                               10 more than equal opportunity to disabled persons, as compared to similarly-situated
                                                               11 non-disabled persons.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                       ELEVENTH AFFIRMATIVE DEFENSE
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                             (Plaintiffs' Business Is Barred)
                                Attorneys at Law




                                                               14         16.   The FAC and each alleged claim for relief contained therein are barred,
                                                               15 in part or in full, because Plaintiffs' business and operations including but not
                                                               16 limited to providing care and supervision, holding themselves out as providing care
                                                               17 and supervision, accepting clients that demonstrate the need for care and
                                                               18 supervision, and/or holding themselves out as licensed without the necessary
                                                               19 license, are barred by State Law, including but not limited to the Health & Safety
                                                               20 Code § 1503.5, rendering Plaintiffs' business illegal and Plaintiffs unable to state the
                                                               21 claims or obtain the requested relief in the FAC.
                                                               22         17.   There is a sufficient nexus between this Affirmative Defense and
                                                               23 Plaintiffs' Claims as both speak to the issue of whether Plaintiffs were operating
                                                               24 lawfully within the bounds of the City, which could in turn affect the outcome of
                                                               25 Plaintiffs' Claims. Plaintiffs cannot be heard to complain (as they do in their Claims
                                                               26 in this action) that they were wrongfully regulated by the City and that the City tried
                                                               27 to shut them down through allegedly discriminatory zoning practice if Plaintiffs
                                                               28 were or should be barred from operating in the first place.
                                                                  4818-6214-1654.1
                                                                                                         -43- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 44 of 69 Page ID #:1462




                                                                1              18.     Even if this Affirmative Defense is not a complete bar to some Claims,
                                                                2 Plaintiffs' wrongdoing "must be taken into account" in determining what remedies,
                                                                3 if any, would be appropriate even if liability were established. See McKennon v.
                                                                4 Nashville Banner Publ'g Co., 513 U.S. 352, 360-61 (1995).
                                                                5                             TWELFTH AFFIRMATIVE DEFENSE
                                                                6                                (Subsequently Discovered Defenses)
                                                                7              19.     The City intends to rely upon such other applicable defenses as may
                                                                8 become apparent at subsequent stages of this action and hereby reserve the right to
                                                                9 assert any such defenses.
                                                               10                 PRAYER FOR RELIEF ON FIRST AMENDED COMPLAINT
                                                               11              WHEREFORE, having fully answered or otherwise responded to the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 allegations contained in the FAC, the City prays for relief as follows:
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              1.      That the FAC be dismissed, with prejudice and in its entirety;
                                Attorneys at Law




                                                               14              2.      That Plaintiffs take nothing by reason of this FAC and that judgment be
                                                               15 entered against Plaintiffs and in favor of the City;
                                                               16              3.      That the City be awarded its reasonable attorney's fees, expenses and
                                                               17 costs incurred in defending this action; and
                                                               18              4.      That the City be granted such other and further relief as the Court may
                                                               19 deem just and proper.
                                                               20                             THIRD AMENDED COUNTERCLAIMS
                                                               21              1.      Counter-Plaintiff City of Costa Mesa, a municipal corporation
                                                               22 organized under the laws of the State of California ("the City") brings these Third
                                                               23 Amended Counterclaims against Counter-Defendants Insight Psychology and
                                                               24 Addiction, Inc., Mary Helen Beatificato, and Gerald Grosso (collectively, "Counter-
                                                               25 Defendants") for violating the California Unfair Trade Practices Act, Business &
                                                               26 Professions Code §§ 17000 et seq., and for Declaratory Judgment and Injunctive
                                                               27 Relief, and allege the following on information and belief:
                                                               28
                                                                    4818-6214-1654.1
                                                                                               -44- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 45 of 69 Page ID #:1463




                                                                1                              COUNTER-DEFENDANTS
                                                                2         2.    Counter-Defendant Insight Psychology and Addiction, Inc. ("Insight")
                                                                3 is a California corporation with its principal place of business in the City of Newport
                                                                4 Beach, California.
                                                                5         3.    Counter-Defendant Mary Helen Beatificato ("Beatificato") is an
                                                                6 individual and co-founder, CEO, and corporate counsel of Insight. Beatificato
                                                                7 resides in California.
                                                                8         4.    Counter-Defendant Gerald Grosso ("Grosso") is an individual and co-
                                                                9 founder and clinical director of Insight. Grosso resides in California.
                                                               10         5.    Counter-Defendants ROES 1-50, being sued as fictitious names,
                                                               11 participated in some or all of the acts alleged below, and are responsible, in whole or
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 in part, for the violations and conducted alleged below. The names and identities of
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 ROES 1-50 are unknown to the City, and when they are ascertained, the City will
                                Attorneys at Law




                                                               14 seek leave of Court to amend this Counterclaim to state their names and capacities.
                                                               15         6.    At all relevant times, all Counter-Defendants have each acted as an
                                                               16 agent, servant, employee, co-conspirator, aider and abettor, and alter-ego of each of
                                                               17 the other Counter-Defendants, and in doing the things alleged below acted within
                                                               18 the course and scope of such agency, capacity or alter-ego, and/or in furtherance of
                                                               19 the same joint venture. Each of the Counter-Defendant's acts alleged herein were
                                                               20 done with the permission and consent of each of the other Counter-Defendants.
                                                               21 Each of the Counter-Defendants acted with full knowledge of their respective
                                                               22 wrongful conduct as well as the other Counter-Defendants' wrongful conduct, in
                                                               23 order to aid and abet and accomplish the acts outlined in this Counterclaim.
                                                               24         7.    The City believes and the evidence will show, after a reasonable
                                                               25 opportunity to conduct further investigation and discovery, that at all relevant times,
                                                               26 Beatificato and Grosso were the alter egos of Insight, and there exists, and at all
                                                               27 times herein mentioned has existed, a unity of interest and ownership between
                                                               28 Counter-Defendants such that any separateness between them has ceased to exist
                                                                  4818-6214-1654.1
                                                                                                        -45- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                 COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 46 of 69 Page ID #:1464




                                                                1 and adherence to the fiction of the separate existence would sanction a fraud or
                                                                2 promote injustice, in that Beatificato and Grosso completely controlled, managed,
                                                                3 and operated Insight to suit their convenience, including by commingling funds and
                                                                4 assets between the individuals and corporate entities, diverting corporate funds and
                                                                5 assets for their own personal use, disregarding legal formalities and failing to
                                                                6 maintain arm's length relationships among the corporate entities, inadequately
                                                                7 capitalizing Insight, holding themselves out as personally liable for the debts of the
                                                                8 corporate entity, using the corporate entity as a mere shell, instrumentality or
                                                                9 conduit for individual business, using the corporate entity to conceal ownership,
                                                               10 management and financial interests and/or personal business activities, and/or using
                                                               11 the corporate entity to shield against personal obligations.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                             JURISDICTION AND VENUE
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13         8.     This Court has supplemental jurisdiction over this Counterclaim
                                Attorneys at Law




                                                               14 because the Counterclaims relate to Plaintiffs' federal law Claims, arises out of the
                                                               15 transactions or occurrences that are the subject matter of Plaintiffs' Claims, arises
                                                               16 out of a common nucleus of operative facts, and/or forms part of the same case or
                                                               17 controversy under Article III of the United States Constitution. Specifically,
                                                               18 Plaintiffs' Claims and allegations are essentially that the City is illegally trying to
                                                               19 shut down their business and that they should not be subject to regulation and should
                                                               20 not be shut down by the City. This Counterclaim is essentially that Plaintiffs' and
                                                               21 Counter-Defendants' business is illegal and/or unfair, that it is subject to injunction
                                                               22 and/or is barred from operating in the first place, and that Plaintiffs are barred from
                                                               23 making their Claims in this action and cannot obtain the relief they seek in their
                                                               24 Claims, and that Plaintiffs' and Counter-Defendants' business is and should be
                                                               25 regulated, which regulations they are violating, and that it should be shut down.
                                                               26         9.     Counter-Defendants have transacted business within the State of
                                                               27 California, including in the County of Orange, at all times relevant to this
                                                               28 Counterclaim. The unfair business practices and violations of law described below
                                                                  4818-6214-1654.1
                                                                                                         -46- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 47 of 69 Page ID #:1465




                                                                1 occurred in the County of Orange and/or elsewhere in the State of California.
                                                                2                                    FIRST COUNTERCLAIM
                                                                3    VIOLATION OF BUSINESS AND PROFESSIONS CODE §§ 17000 ET SEQ.
                                                                4              10.     The City realleges and incorporates herein by reference each preceding
                                                                5 paragraph of this Counterclaim.
                                                                6              11.     Counter-Defendants were and are purportedly in the business of
                                                                7 providing services to consumers, including but not limited to purportedly providing
                                                                8 services at purported group homes, purported sober living homes, and purported
                                                                9 treatment centers in and outside of the City of Costa Mesa, such as housing, care,
                                                               10 supervision, assistance with sobriety, assistance with mental health, drug testing,
                                                               11 counseling, psychiatric services, etc. Counter-Defendants' business operations are
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 also conducted and facilitated through work done at other properties in and outside
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 of the City of Costa Mesa including their offices.
                                Attorneys at Law




                                                               14              12.     Pursuant to Business and Professions Code § 17043, "[i]t is unlawful
                                                               15 for any person engaged in business within this State to sell any article or product
                                                               16 [including a service] at less than the cost thereof to such vendor, or to give away any
                                                               17 article or product [including a service], for the purpose of injuring competitors or
                                                               18 destroying competition."
                                                               19              13.     Pursuant to Business and Professions Code § 17044, "[i]t is unlawful
                                                               20 for any person engaged in business within this State to sell or use any article or
                                                               21 product as a 'loss leader' as defined in Section 17030 of this chapter."
                                                               22              14.     Pursuant to Business and Professions Code § 17045, "[t]he secret
                                                               23 payment or allowance of rebates, refunds, commissions, or unearned discounts,
                                                               24 whether in the form of money or otherwise, or secretly extending to certain
                                                               25 purchasers special services or privileges not extended to all purchasers purchasing
                                                               26 upon like terms and conditions, to the injury of a competitor and where such
                                                               27 payment or allowance tends to destroy competition, is unlawful."
                                                               28              15.
                                                                             Pursuant to Business and Professions Code § 17047, "[i]t is unlawful
                                                                    4818-6214-1654.1
                                                                                                       -47- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 48 of 69 Page ID #:1466




                                                                1 for any manufacturer, wholesaler, distributor, jobber, contractor, broker, retailer, or
                                                                2 other vendor, or any agent of any such person, to solicit any violation of this
                                                                3 chapter."
                                                                4         16.    Pursuant to Business and Professions Code § 17048, "[i]t is unlawful
                                                                5 for any manufacturer, wholesaler, distributor, jobber, contractor, broker, retailer, or
                                                                6 other vendor, or any agent of any such person, jointly to participate or collude with
                                                                7 any other such person in the violation of this chapter."
                                                                8         17.    Pursuant to Business and Professions Code § 17049, "[t]he prohibitions
                                                                9 of this chapter against locality discrimination and sales below cost embrace any
                                                               10 scheme of special rebates, collateral contracts or any device of any nature whereby
                                                               11 such discrimination or sale below cost is in substance or fact effected in violation of
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 the spirit and intent of this chapter."
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13         18.    Pursuant to Business and Professions Code § 17002, "[t]his chapter
                                Attorneys at Law




                                                               14 shall be liberally construed that its beneficial purposes may be subserved."
                                                               15         19.    Pursuant to Business and Professions Code § 17070, "[a]ny person or
                                                               16 trade association may bring an action to enjoin and restrain any violation of this
                                                               17 chapter and, in addition thereto, for the recovery of damages."
                                                               18         20.    Pursuant to Business and Professions Code § 17079, "[t]he court may,
                                                               19 in its discretion, include in any injunction against a violation of this chapter such
                                                               20 other restraint as it may deem expedient in order to deter the defendant from, and
                                                               21 insure against, his committing a future violation of this chapter."
                                                               22         21.    Pursuant to Business and Professions Code § 17082, "[i]n any action
                                                               23 under this chapter, it is not necessary to allege or prove actual damages or the threat
                                                               24 thereof, or actual injury or the threat thereof, to the plaintiff. But, in addition to
                                                               25 injunctive relief, any plaintiff in any such action shall be entitled to recover three
                                                               26 times the amount of the actual damages, if any, sustained by the plaintiff, as well as
                                                               27 three times the actual damages, if any, sustained by any person who has assigned to
                                                               28 the plaintiff his claim for damages resulting from a violation of this chapter."
                                                                  4818-6214-1654.1
                                                                                                            -48- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 49 of 69 Page ID #:1467




                                                                1              22.     Pursuant to Business and Professions Code § 17082, "[i]n any action
                                                                2 under this chapter in which judgment is entered against the defendant the plaintiff
                                                                3 shall be awarded a reasonable attorney’s fee together with the costs of suit."
                                                                4              23.     The City believes and the evidence will show, after a reasonable
                                                                5 opportunity to conduct further investigation and discovery, that since the creation of
                                                                6 Insight in or before 2013, Counter-Defendants at all of their properties in and out of
                                                                7 the City of Costa Mesa have engaged in the following acts in violation of Business
                                                                8 and Professions Code §§ 17000 et seq.:
                                                                9                      a.    Selling articles, products or services, including housing, care,
                                                               10 supervision, assistance with sobriety, assistance with mental health, drug testing,
                                                               11 counseling, psychiatric care, etc., at less than cost for the purpose of injuring
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 competitors or destroying competition. Insight and its owners/operators charged
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 their clients and referred clients reduced prices at less than cost for their services in
                                Attorneys at Law




                                                               14 order to induce clients away from competitors. Insight and its owners/operators will
                                                               15 bill clients' insurance but not bill clients or collect from clients for services that are
                                                               16 unpaid by insurance;
                                                               17                      b.    Giving away articles, products, or services including housing,
                                                               18 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                               19 testing, counseling, psychiatric care, etc. for the purpose of injuring competitors or
                                                               20 destroying competition. Insight and its owners/operators gave away free housing
                                                               21 and other services in order to induce clients away from competitors;
                                                               22                      c.    Selling or using articles, products, or services, including housing,
                                                               23 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                               24 testing, counseling, psychiatric care, etc., as a "loss leader." Insight and its
                                                               25 owners/operators will give free or discounted services to their clients or referred
                                                               26 clients at their purported group homes or sober living homes in order to be able to
                                                               27 bill such clients' insurance at their treatment centers;
                                                               28                      d.
                                                                                 Making secret payment or allowance of rebates, refunds,
                                                                    4818-6214-1654.1
                                                                                                    -49- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                             COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 50 of 69 Page ID #:1468




                                                                1 commissions, or unearned discounts to the injury of a competitor and tending to
                                                                2 destroy competition. Insight and its owners/operators gave secret rebates, refunds,
                                                                3 and discounts to their own clients, referred clients and others, providing discounted
                                                                4 treatments to their clients, referred clients and those clients of other companies, and
                                                                5 providing discounts to their clients and referred clients at their purported group
                                                                6 homes or sober living homes in exchange for having those clients treated at their
                                                                7 treatment facilities;
                                                                8               e.     Secretly extending to certain purchasers special services or
                                                                9 privileges not extended to all purchasers purchasing upon like terms and conditions
                                                               10 to the injury of a competitor and tending to destroy competition. Insight and its
                                                               11 owners/operators gave special privileges to their own clients or referred clients,
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 including lower prices, discounts, housing arrangements, kickbacks, etc. to the
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 exclusion of other companies and clients from other companies. For example,
                                Attorneys at Law




                                                               14 Insight would always accept and provide services at its treatment centers at special
                                                               15 pricing arrangements to its purported group home or sober living home clients with
                                                               16 the intent to enrich itself and its owners/operators, but it would not do the same for
                                                               17 other companies or clients from other companies; and/or
                                                               18               f.     Soliciting violations of Business and Professions Code §§ 17000
                                                               19 et seq. Insight and its owners/operators solicited the selling or giving away of
                                                               20 articles, products, or services, and secret rebates, refunds, discounts, special
                                                               21 privileges, from other companies in the industry, including owners and lessors of
                                                               22 properties that Insight and its owners/operators used.
                                                               23               g.     Counter-Defendants have all done the above or at least
                                                               24 participated or colluded with each other and others to do the above acts.
                                                               25         24.   The City believes and the evidence will show, after a reasonable
                                                               26 opportunity to conduct further investigation and discovery, that the above unfair
                                                               27 and/or unlawful conduct involves Counter-Defendants themselves, especially
                                                               28 Insight as a business as a whole, regardless of and not tethered to any particular
                                                                  4818-6214-1654.1
                                                                                                           -50- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 51 of 69 Page ID #:1469




                                                                1 property, in and out of the City of Costa Mesa.
                                                                2         25.   The City believes and the evidence will show, after a reasonable
                                                                3 opportunity to conduct further investigation and discovery, that the above unfair
                                                                4 and/or unlawful conduct, to the extent it is connected with real property, involves
                                                                5 any and all of the Counter-Defendants' properties, including but not limited to
                                                                6 residential treatment centers, detoxification centers, outpatient facilities, offices, and
                                                                7 including but not limited to all associated or used properties outside of the City of
                                                                8 Costa Mesa, including but not limited to 4000 Birch Street in Newport Beach, and
                                                                9 206 W. Sierra Drive in Santa Ana.
                                                               10         26.   The City believes and the evidence will show, after a reasonable
                                                               11 opportunity to conduct further investigation and discovery, that the unfair and/or
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 unlawful conduct as alleged in this Counterclaim caused injury, including loss of
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 money or property, to Counter-Defendants' clients, clients' insurers, Counter-
                                Attorneys at Law




                                                               14 Defendants' business competitors, local, state, and federal governments, including
                                                               15 the City. Counter-Defendants are liable for a fine of not less than one hundred
                                                               16 dollars and no more than one thousand dollars for each single violation.
                                                               17         27.   The City has suffered injury in fact as a result of Counter-Defendants'
                                                               18 unlawful and/or unfair conduct alleged herein. Specifically, Counter-Defendants'
                                                               19 anti-competitive conduct has injured and destroyed competition, reducing the
                                                               20 number of competitors in the market and preventing new competitors from entering
                                                               21 the market. Insight itself alleges that it is the only provider of its kind in Orange
                                                               22 County, i.e. that it has a monopoly. The loss and prevention of additional businesses
                                                               23 in the City has resulted in the loss of revenue and funds that the City would
                                                               24 otherwise have collected, including permit application fees, business license fees,
                                                               25 business taxes and other taxes, and other funds associated with the proliferation of
                                                               26 businesses and growth of commerce in the City. In addition, the existence and
                                                               27 operation of Counter-Defendants' illegal and/or unfair business has caused the City
                                                               28 to suffer, including but not limited to, loss of tax revenue, diminution of property
                                                                  4818-6214-1654.1
                                                                                                             -51- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                    COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 52 of 69 Page ID #:1470




                                                                1 values in the City, diminution of property tax base, loss of reputation leading to loss
                                                                2 of tourism and commerce within the City, loss of funds having to be devoted to the
                                                                3 investigation, inspection, abatement, enforcement, and provision of city services
                                                                4 (including fire, police, health and safety, public hearings) related to dealing with the
                                                                5 illegal and/or unfair business, and loss of funds for the provision of public services
                                                                6 to Counter-Defendants' clientele such as when Counter-Defendants bring in clients
                                                                7 from out of the City or state, extract fees and insurance proceeds from them, then
                                                                8 evict them or "graduate" them out of their programs to leave them homeless or in
                                                                9 need of assistance in the City. The loss of funds, and the inability to utilize those
                                                               10 funds in alternative projects to the benefit of the City and its citizens, has irreparably
                                                               11 injured them, including but not limited to the loss or preclusion of other beneficial
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 public services (fire, police, health and safety, general welfare) that may even have
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 resulted in loss of life.
                                Attorneys at Law




                                                               14              28.     The City believes and the evidence will show, after a reasonable
                                                               15 opportunity to conduct further investigation and discovery, that the unfair and/or
                                                               16 unlawful conduct as alleged in this Counterclaim is so engrained and pervasive in
                                                               17 Counter-Defendants' business that the appropriate injunctive relief includes
                                                               18 injunction against the operation and continuation of the business in its entirety.
                                                               19              29.     The City did not discover the unfair and/or unlawful conduct as alleged
                                                               20 in this Counterclaim until recently, but in no event did they discover the conduct
                                                               21 until within four years of the filing of this Counterclaim. Any statute of limitations
                                                               22 for any conduct before the filing of this Counterclaim should be equitably tolled,
                                                               23 including by the delayed discovery rule, and continuing violations and continuous
                                                               24 accrual theories.
                                                               25              30.     Pursuant to Business and Professions Code § 17082, Counter-
                                                               26 Defendants shall be liable for three times actual damages and the City's reasonable
                                                               27 attorney's fees and costs of suit.
                                                               28              31.
                                                                             The City seeks recovery of its attorneys' fees incurred in connection
                                                                    4818-6214-1654.1
                                                                                                        -52- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 53 of 69 Page ID #:1471




                                                                1 with this Counterclaim and the Complaint.
                                                                2                             SECOND COUNTERCLAIM
                                                                3    DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF (28 U.S.C. §§
                                                                4                                      2201 and 2202)
                                                                5         32.   The City realleges and incorporates herein by reference each preceding
                                                                6 paragraph of this Counterclaim.
                                                                7         33.   An actual controversy exists between the City and Counter-Defendants
                                                                8 within the meaning of 28 U.S.C. §§ 2201 and 2202, which is of sufficient
                                                                9 immediacy and reality to warrant declaratory relief.
                                                               10         34.   The Declaratory Judgment Counterclaim concerns the issue of whether
                                                               11 Counter-Defendants may pursue their Complaint or similar claims against the City.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12         35.   This Declaratory Judgment Counterclaim also concerns the issue of
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 whether Counter-Defendants are operating an illegal and/or barred business,
                                Attorneys at Law




                                                               14 whether they are barred from operating in the State of California, and whether their
                                                               15 conduct constitutes a basis for the City of Costa Mesa to take law enforcement, code
                                                               16 enforcement, or civil action against Counter-Defendants, including whether their
                                                               17 conduct constitutes a nuisance which is subject to abatement, including for violation
                                                               18 of the City's Municipal Code and separately for violation of any State of Federal
                                                               19 Laws.
                                                               20         36.   Specifically, the City believes and the evidence will show, after a
                                                               21 reasonable opportunity to conduct further investigation and discovery, that since the
                                                               22 creation of Insight in 2013 to the present, Counter-Defendants have engaged in the
                                                               23 following unlawful and/or unfair acts:
                                                               24               a.     Conduct that would be in violation of the Health and Safety
                                                               25 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               26 Specifically, Insight and its owners/operators operated and provided care and
                                                               27 supervision at all of their properties, including but not limited to assistance with
                                                               28 personal hygiene, assistance with taking medication, central storage and/or
                                                                  4818-6214-1654.1
                                                                                                          -53- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 54 of 69 Page ID #:1472




                                                                1 distribution of medications, arrangement of and assistance with medical care,
                                                                2 maintenance of house rules, supervision of client schedules and activities,
                                                                3 maintenance of a curfew, assistance in developing social skills and coping
                                                                4 mechanisms to enable clients to achieve goals such as resuming their education or
                                                                5 going back to work, maintenance and/or supervision of client cash resources or
                                                                6 property, monitoring of food intake or special diets, and/or providing of
                                                                7 transportation services, without the necessary license(s), including but not limited to
                                                                8 a Community Care Facilities Act license;
                                                                9               b.     Conduct that would be in violation of the Health and Safety
                                                               10 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               11 Specifically, Insight and its owners/operators operated an integral facility, including
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 but not limited to housing clients at one or more properties and treating and/or
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 providing licensed services to the same clients at one or more other properties
                                Attorneys at Law




                                                               14 and/or operating one integrated facility at multiple properties (including all of
                                                               15 Insight's and its owners'/operators' properties), without the necessary license(s),
                                                               16 including but not limited to a Community Care Facilities Act license and/or a
                                                               17 Department of Health Care Services license with the necessary integral facility
                                                               18 license components;
                                                               19               c.     Conduct that would be in violation of the Health and Safety
                                                               20 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               21 Specifically, Insight and its owners/operators represented and/or held themselves out
                                                               22 as providing care and supervision, including advertising to clients and to referral
                                                               23 partners that they provide services that constitute care and supervision (including
                                                               24 those described in sub-paragraph a. above), without the necessary license(s),
                                                               25 including but not limited to a Community Care Facilities Act license;
                                                               26               d.     Conduct that would be in violation of the Health and Safety
                                                               27 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                               28 Specifically, Insight and its owners/operators accepted and/or retained residents who
                                                                  4818-6214-1654.1
                                                                                                           -54- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 55 of 69 Page ID #:1473




                                                                1 demonstrate the need for care or supervision, including allegedly disabled clients
                                                                2 who would suffer injury, relapse, return to emergency rooms or even become
                                                                3 homeless, without their services, without the necessary license(s), including but not
                                                                4 limited to a Community Care Facilities Act license;
                                                                5               e.     Conduct that would be in violation of the Health and Safety
                                                                6 Code §§ 1500 et seq. and 11833.05 through 11835 and their attendant regulations.
                                                                7 Specifically, Insight and its owners/operators represented themselves to clients,
                                                                8 referral partners, the City, and others, as licensed without the necessary license(s),
                                                                9 including but not limited to a Community Care Facilities Act license and/or a
                                                               10 Department of Health Care Services license with the necessary integral facility
                                                               11 license components;
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12               f.     Conduct that would be in violation of Insurance Code § 750.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Specifically, Insight and its owners/operators engaged in the practice of processing,
                                Attorneys at Law




                                                               14 presenting, or negotiating claims, including claims under policies of insurance, and
                                                               15 offering, delivering, receiving, or accepting any rebate, refund, commission, or other
                                                               16 consideration, whether in the form of money or otherwise, as compensation or
                                                               17 inducement to or from any person for the referral or procurement of clients, cases,
                                                               18 patients, or customers, including but not limited to engaging in the exchange of
                                                               19 patient referral fees, kickbacks, discounts, free rent, and/or other consideration for
                                                               20 the opportunity to bill insurance;
                                                               21               g.     Conduct that would be in violation of Penal Code § 550(a).
                                                               22 Specifically, Insight and its owners/operators did the following and/or aided,
                                                               23 abetted, solicited, or conspired with any person to: knowingly present or cause to be
                                                               24 presented any false or fraudulent claim for the payment of a loss or injury (such as
                                                               25 for treatments that were not provided or for treatment that was in connection with an
                                                               26 illegal practice such as patient referral payments); knowingly present multiple
                                                               27 claims for the same loss or injury with an intent to defraud (such as billing more
                                                               28 than once for the same treatment); knowingly prepare, make, or subscribe any
                                                                  4818-6214-1654.1
                                                                                                         -55- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 56 of 69 Page ID #:1474




                                                                1 writing, with the intent to present or use it, or to allow it to be presented, in support
                                                                2 of any false or fraudulent claim (such as false medical notes and orders, including to
                                                                3 facilitate illegal practices); knowingly make or cause to be made any false or
                                                                4 fraudulent claim for payment of a health care benefit; knowingly submit a claim for
                                                                5 a health care benefit that was not used by, or on behalf of, the claimant; knowingly
                                                                6 present multiple claims for payment of the same health care benefit with an intent to
                                                                7 defraud; and/or knowingly present for payment any undercharges for health care
                                                                8 benefits;
                                                                9               h.     Conduct that would be in violation of Penal Code § 550(b).
                                                               10 Specifically, Insight and its owners/operators did the following or knowingly
                                                               11 assisted or conspired with any person to: present or cause to be presented any
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 written or oral statement as part of, or in support of or opposition to, a claim for
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 payment or other benefit pursuant to an insurance policy, knowing that the statement
                                Attorneys at Law




                                                               14 contains any false or misleading information concerning any material fact (such as
                                                               15 for treatments that were not provided or for treatment that was in connection with an
                                                               16 illegal practice such as patient referral payments); prepare or make any written or
                                                               17 oral statement that is intended to be presented to any insurer or any insurance
                                                               18 claimant in connection with, or in support of or opposition to, any claim or payment
                                                               19 or other benefit pursuant to an insurance policy, knowing that the statement contains
                                                               20 any false or misleading information concerning any material fact (such as false
                                                               21 medical notes and orders, including to facilitate illegal practices); and/or conceal, or
                                                               22 knowingly fail to disclose the occurrence of, an event that affects any person's initial
                                                               23 or continued right or entitlement to any insurance benefit or payment, or the amount
                                                               24 of any benefit or payment to which the person is entitled (such as continuing to bill
                                                               25 for clients that have left or do not need treatment);
                                                               26               i.     Conduct that would be in violation of Penal Code § 186.10.
                                                               27 Specifically, Insight and its owners/operators conducted or attempted to conduct a
                                                               28 transaction or more than one transaction within a seven-day period involving a
                                                                  4818-6214-1654.1
                                                                                                          -56- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 57 of 69 Page ID #:1475




                                                                1 monetary instrument or instruments of a total value exceeding five thousand dollars
                                                                2 ($5,000), or a total value exceeding twenty-five thousand dollars ($25,000) within a
                                                                3 30-day period, through one or more financial institutions with the specific intent to
                                                                4 promote, manage, establish, carry on, or facilitate the promotion, management,
                                                                5 establishment, or carrying on of any criminal activity, or knowing that the monetary
                                                                6 instrument represents the proceeds of, or is derived directly or indirectly from the
                                                                7 proceeds of, criminal activity (such as paying, receiving, or transferring between
                                                                8 accounts, through banks, the proceeds from illegal patient referrals, kickbacks,
                                                                9 insurance claims);
                                                               10               j.     Conduct that would be in violation of Business and Professions
                                                               11 Code §§ 650 et seq. Specifically, Insight and its owners/operators offered,
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 delivered, received, or accepted any rebate, refund, commission, preference,
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 patronage dividend, discount, or other consideration, whether in the form of money
                                Attorneys at Law




                                                               14 or otherwise, as compensation or inducement for referring patients, clients, or
                                                               15 customers to any person, including paying and receiving patient referral fees and
                                                               16 kickbacks in connection with their clients and facilities;
                                                               17               k.     Conduct that would be in violation of Business and Professions
                                                               18 Code §§ 650.01 et seq. Specifically, Insight and its owners/operators referred
                                                               19 persons for laboratory services to a person or entity in which the referring person
                                                               20 has a financial interest, including using their own separate laboratories to treat their
                                                               21 other businesses' clients;
                                                               22               l.     Conduct that would be in violation of 9 CCR § 10508.
                                                               23 Specifically, Insight and its owners/operators operated an integral facility, including
                                                               24 but not limited to housing clients at one or more properties and treating and/or
                                                               25 providing licensed services to the same clients at one or more other properties
                                                               26 and/or operating one integrated facility at multiple properties (including all of
                                                               27 Insight's and its owners'/operators' properties), without the necessary license(s),
                                                               28 including but not limited to a Community Care Facilities Act license and/or a
                                                                  4818-6214-1654.1
                                                                                                         -57- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 58 of 69 Page ID #:1476




                                                                1 Department of Health Care Services license with the necessary integral facility
                                                                2 license components;
                                                                3               m.     Conduct that would be in violation of 9 CCR § 10561.
                                                                4 Specifically, Insight and its owners/operators failed upon the occurrence of any
                                                                5 event identified in 9 CCR § 10561(b) to make a telephonic report to department
                                                                6 licensing staff within one (1) working day, and to follow the telephonic report with a
                                                                7 written report within seven (7) days of the event, including failing to report deaths,
                                                                8 injuries or communicable diseases of clients;
                                                                9               n.     Conduct that would be in violation of 9 CCR § 10562.
                                                               10 Specifically, Insight and its owners/operators failed to maintain an annual line item
                                                               11 budget which includes all revenues and operation costs necessary to achieve its
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 stated goals and objections and monthly financial operating statements which reflect
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 the revenue and expenditure line items identified in the budget;
                                Attorneys at Law




                                                               14               o.     Conduct that would be in violation of 9 CCR § 10564.
                                                               15 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                               16 for all staff, including program administrators, containing the information required
                                                               17 under 9 CCR § 10564(l);
                                                               18               p.     Conduct that would be in violation of 9 CCR § 10565.
                                                               19 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                               20 for each employee containing the information required under 9 CCR § 10565(a);
                                                               21               q.     Conduct that would be in violation of 9 CCR § 10566.
                                                               22 Specifically, Insight and its owners/operators failed to address fees in individual
                                                               23 written agreements at the time of admission, and by failed to utilize and maintain
                                                               24 admission agreements containing the information required under 9 CCR § 10566(b);
                                                               25               r.     Conduct that would be in violation of 22 CCR § 80061.
                                                               26 Specifically, Insight and its owners/operators failed upon the occurrence of any
                                                               27 event identified in 22 CCR § 80061(b) to make a report to the licensing agency, to
                                                               28 follow the report with a written report within seven (7) days of the event, and to
                                                                  4818-6214-1654.1
                                                                                                           -58- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                    COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 59 of 69 Page ID #:1477




                                                                1 report such events to the client's authorized representative;
                                                                2               s.    Conduct that would be in violation of 22 CCR § 80062.
                                                                3 Specifically, Insight and its owners/operators failed to develop and maintain a
                                                                4 financial plan which ensures resources necessary to meet operating costs, and to
                                                                5 maintain financial records;
                                                                6               t.    Conduct that would be in violation of 22 CCR § 80066.
                                                                7 Specifically, Insight and its owners/operators failed to maintain personnel records
                                                                8 for each licensee, administrator, employee, and volunteer, containing the
                                                                9 information required under 22 CCR § 80066(a) and (b);
                                                               10               u.    Conduct that would be in violation of 22 CCR § 80068.
                                                               11 Specifically, Insight and its owners/operators failed to complete an individual
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 written admission agreement with each client and the client's authorized
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 representative containing the information required under 22 CCR §§ 80068(c) and
                                Attorneys at Law




                                                               14 85068;
                                                               15               v.    Conduct that would be in violation of 22 CCR §§ 80068.5 and
                                                               16 85068.5. Specifically, Insight and its owners/operators failed to follow required
                                                               17 eviction procedures, including by not giving adequate written notice or obtaining
                                                               18 prior written approval;
                                                               19               w.    Conduct that would be in violation of 22 CCR §§ 80069,
                                                               20 85068.2, and 85069.3. Specifically, Insight and its owners/operators failed to obtain
                                                               21 required medical and mental health assessments of clients and needs and services
                                                               22 plan for clients;
                                                               23               x.    Conduct that would be in violation of 22 CCR § 80069.2.
                                                               24 Specifically, Insight and its owners/operators failed to perform a functional
                                                               25 capabilities assessment in writing for each client with the required information;
                                                               26               y.    Conduct that would be in violation of 22 CCR § 80075.
                                                               27 Specifically, Insight and its owners/operators failed to have employees that are
                                                               28 correctly trained to assist with self-administration of medications;
                                                                  4818-6214-1654.1
                                                                                                            -59- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                     COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 60 of 69 Page ID #:1478




                                                                1                z.    Conduct that would be in violation of Business and Professions
                                                                2 Code §§ 2052 and 2400. Specifically, Insight and its owners/operators without a
                                                                3 medical license engaged in the corporate practice of medicine, including by
                                                                4 practicing or attempting to practice, advertising or holding themselves out as
                                                                5 practicing, any system or mode of treating the sick or afflicted, by diagnosing,
                                                                6 treating, operating and prescribing for clients, and/or by conspiring with or aiding
                                                                7 and abetting another person to do the same, including but not limited to providing
                                                                8 medical treatments for their clients' physical or mental conditions including through
                                                                9 their employees or independent contractors (including psychiatrists) at their
                                                               10 facilities;
                                                               11                aa.   Failure to pay all required payroll and employment taxes.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Specifically, Insight and its owners/operators used the labor of their clients as either
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 unpaid "volunteers" or house-managers, who qualified as employees, without
                                Attorneys at Law




                                                               14 paying payroll or employment taxes;
                                                               15                bb.   Failure to pay all required business taxes and business license
                                                               16 fees. Specifically, Insight and its owners/operators under-reported and/or concealed
                                                               17 illegal revenues and profits, and/or concealed their business operations from taxing
                                                               18 authorities, and/or operated without obtaining and paying for necessary business
                                                               19 licenses, including from the City;
                                                               20                cc.   Failure to pay all required state and federal income taxes.
                                                               21 Specifically, Insight and its owners/operators under-reported and/or concealed
                                                               22 illegal revenues and profits, and/or concealed their business operations from taxing
                                                               23 authorities;
                                                               24                dd.   Conduct that would be in violation of Labor Code provisions
                                                               25 regarding minimum wage, overtime, meal breaks, rest breaks, and pay stubs.
                                                               26 Specifically, Insight and its owners/operators used the labor of their clients as either
                                                               27 unpaid "volunteers" or house-managers, who qualified as employees, and employed
                                                               28 others without paying minimum wage, overtime, meal breaks, rest breaks, and
                                                                  4818-6214-1654.1
                                                                                                       -60- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 61 of 69 Page ID #:1479




                                                                1 without providing necessary pay stubs;
                                                                2                 ee.   Participation in unfair and/or unlawful patient brokering and
                                                                3 patient referral arrangements involving compensation, kickbacks, profit sharing, and
                                                                4 financial interests in drug testing, drug testing companies, and laboratories,
                                                                5 including but not limited to paying for referrals of clients, offering discounts and
                                                                6 rebates, and using their own separate companies to provide services to their other
                                                                7 businesses' clients while billing insurance;
                                                                8                 ff.   Participation in unfair and/or unlawful medication management.
                                                                9 Specifically, Insight and its owners/operators used inadequately trained staff and
                                                               10 inadequate procedures to store, handle, monitor, distribute, and/or administer
                                                               11 medications to clients that created a risk of injury to said clients;
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                 gg.   Participation in unfair and/or unlawful client inducement
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 practices including discounts, rebates, and offering free goods or services.
                                Attorneys at Law




                                                               14 Specifically, Insight and its owners/operators offered discounts and free rent, meal
                                                               15 cards, gift cards, services to clients and referral partners to induce clients to use their
                                                               16 services;
                                                               17                 hh.   Unfair and/or unlawful accounting, bookkeeping, and financial
                                                               18 recordkeeping. Specifically, Insight and its owners/operators concealed illegal
                                                               19 revenues and profits from their accounting, concealed illegal sources or uses of
                                                               20 funds in their accounting, misapplied funds, failed to record accurately all revenues,
                                                               21 expenses, and income, failed to retain and maintain proper accounting records, and
                                                               22 used improper accounting techniques to conceal improper financial activities and
                                                               23 transactions;
                                                               24                 ii.   Operation of business without necessary permits and business
                                                               25 license under the Costa Mesa Municipal Code, as well as maintaining or permitting
                                                               26 any condition to occur or conducting any use of property that conflicts with
                                                               27 California or Federal law, including as a nuisance per se. Specifically, Insight and
                                                               28 its owners/operators failed to obtain a necessary conditional use permit and business
                                                                  4818-6214-1654.1
                                                                                                            -61- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 62 of 69 Page ID #:1480




                                                                1 operator's permit to operate their business in the City of Costa Mesa. Additionally,
                                                                2 Insight and its owners/operators allowed numerous violations of California and/or
                                                                3 Federal law to occur in connection with their property and used their property in
                                                                4 their violations of such law, including the violations of law alleged in these sub-
                                                                5 paragraphs a-oo;
                                                                6                jj.    Selling articles, products or services, including housing, care,
                                                                7 supervision, assistance with sobriety, assistance with mental health, drug testing,
                                                                8 counseling, psychiatric care, etc., at less than cost for the purpose of injuring
                                                                9 competitors or destroying competition. Insight and its owners/operators charged
                                                               10 their clients and referred clients reduced prices at less than cost for their services in
                                                               11 order to induce clients away from competitors. Insight and its owners/operators will
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 bill clients' insurance but not bill clients or collect from clients for services that are
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 unpaid by insurance;
                                Attorneys at Law




                                                               14                kk.    Giving away articles, products, or services including housing,
                                                               15 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                               16 testing, counseling, psychiatric care, etc. for the purpose of injuring competitors or
                                                               17 destroying competition. Insight and its owners/operators gave away free housing
                                                               18 and other services in order to induce clients away from competitors;
                                                               19                ll.    Selling or using articles, products, or services, including housing,
                                                               20 care, supervision, assistance with sobriety, assistance with mental health, drug
                                                               21 testing, counseling, psychiatric care, etc., as a "loss leader." Insight and its
                                                               22 owners/operators will give free or discounted services to their clients or referred
                                                               23 clients at their purported group homes or sober living homes in order to be able to
                                                               24 bill such clients' insurance at their treatment centers;
                                                               25                mm. Making secret payment or allowance of rebates, refunds,
                                                               26 commissions, or unearned discounts to the injury of a competitor and tending to
                                                               27 destroy competition. Insight and its owners/operators gave secret rebates, refunds,
                                                               28 and discounts to their own clients, referred clients and others, providing discounted
                                                                  4818-6214-1654.1
                                                                                                            -62- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 63 of 69 Page ID #:1481




                                                                1 treatments to their clients, referred clients and those clients of other companies, and
                                                                2 providing discounts to their clients and referred clients at their purported group
                                                                3 homes or sober living homes in exchange for having those clients treated at their
                                                                4 treatment facilities;
                                                                5               nn.    Secretly extending to certain purchasers special services or
                                                                6 privileges not extended to all purchasers purchasing upon like terms and conditions
                                                                7 to the injury of a competitor and tending to destroy competition. Insight and its
                                                                8 owners/operators gave special privileges to their own clients or referred clients,
                                                                9 including lower prices, discounts, housing arrangements, kickbacks, etc. to the
                                                               10 exclusion of other companies and clients from other companies. For example,
                                                               11 Insight would always accept and provide services at its treatment centers at special
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 pricing arrangements to its purported group home or sober living home clients with
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 the intent to enrich itself and its owners/operators, but it would not do the same for
                                Attorneys at Law




                                                               14 other companies or clients from other companies; and/or
                                                               15               oo.    Soliciting violations of Business and Professions Code §§ 17000
                                                               16 et seq. Insight and its owners/operators solicited the selling or giving away of
                                                               17 articles, products, or services, and secret rebates, refunds, discounts, special
                                                               18 privileges, from other companies in the industry, including owners and lessors of
                                                               19 properties that Insight and its owners/operators used.
                                                               20         37.   The City is not trying to enforce any laws that it does not have
                                                               21 authority to enforce and that do not provide it a private right of action through this
                                                               22 Counterclaim, nor is the City seeking penalties or relief afforded by such laws for
                                                               23 violations (i.e. the City does not seek recovery of unpaid wages for Counter-
                                                               24 Defendants' labor code violations). Instead, by this Counterclaim, the City seeks
                                                               25 declarations from this Court that the Counter-Defendants are operating an illegal
                                                               26 business, that Counter-Defendants do not have the right or authority to maintain
                                                               27 their Claims in this action and any other similar Claims, that Counter-Defendants
                                                               28 are barred from operating in the State of California, and/or that Counter-Defendants'
                                                                  4818-6214-1654.1
                                                                                                           -63- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                   COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 64 of 69 Page ID #:1482




                                                                1 conduct constitutes a basis for the City to take law enforcement, code enforcement,
                                                                2 or civil action against Counter-Defendants, including that their conduct constitutes a
                                                                3 nuisance which is subject to abatement, including for violation of the City's
                                                                4 Municipal Code and separately for violation of any State of Federal Laws. The
                                                                5 allegations of violations of various statutes and regulations in this Counterclaim are
                                                                6 to support an equitable declaration that Counter-Defendants should be precluded
                                                                7 from obtaining the relief sought in this action and that they should be enjoined from
                                                                8 operating because they are an illegal business. They are also to support a finding
                                                                9 that Counter-Defendants qualify as a nuisance per se under the City's Municipal
                                                               10 Code, which defines a nuisance as "Maintaining or permitting any condition to
                                                               11 occur, or conducting any use of property that conflicts with California or with
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Federal law." [Costa Mesa Municipal Code § 20-12(kk)]
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13         38.    The City further seeks a permanent injunction against Counter-
                                Attorneys at Law




                                                               14 Defendants' operation of their business. The City have suffered an irreparable injury
                                                               15 due to Counter-Defendants' conduct. Specifically, Counter-Defendants' anti-
                                                               16 competitive conduct has injured and destroyed competition, reducing the number of
                                                               17 competitors in the market and preventing new competitors from entering the market.
                                                               18 Insight itself alleges that it is the only provider of its kind in Orange County, i.e. that
                                                               19 it has a monopoly. The loss and prevention of additional businesses in the City has
                                                               20 resulted in the loss of revenue and funds that the City would otherwise have
                                                               21 collected, including permit application fees, business license fees, business taxes
                                                               22 and other taxes, and other funds associated with the proliferation of businesses and
                                                               23 growth of commerce in the City. Further, Counter-Defendants' illegal and unethical
                                                               24 conduct, in violation of laws and regulations designed to protect a vulnerable
                                                               25 population, and Counter-Defendants' exploitation of their clientele to the detriment
                                                               26 and injury of their clientele, has reduced their clientele's participation in, and ability
                                                               27 to participate in, commerce in the City to the loss of revenue and sales taxes (i.e.
                                                               28 Counter-Defendants' illegal, unethical and exploitative practices prevented clients
                                                                  4818-6214-1654.1
                                                                                                           -64- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                   THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                  COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 65 of 69 Page ID #:1483




                                                                1 from getting employment and disposable income, forced clients to seek services
                                                                2 outside of the City including at Counter-Defendants' and their referral partners'
                                                                3 facilities outside the City, and caused clients to vacate the City after going through
                                                                4 Counter-Defendants' exploitative programs without success). In addition, the
                                                                5 existence and operation of Counter-Defendants' illegal and/or unfair business has
                                                                6 caused the City to suffer, including but not limited to, loss of tax revenue,
                                                                7 diminution of property values in the City, diminution of property tax base, loss of
                                                                8 reputation leading to loss of tourism and commerce within the City, loss of funds
                                                                9 having to be devoted to the investigation, inspection, abatement, enforcement, and
                                                               10 provision of city services (including fire, police, health and safety, public hearings)
                                                               11 related to dealing with the illegal and/or unfair business, and loss of funds for the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 provision of public services to Counter-Defendants' clientele such as when Counter-
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Defendants bring in clients from out of the City or state, extract fees and insurance
                                Attorneys at Law




                                                               14 proceeds from them, then evict them or "graduate" them out of their programs to
                                                               15 leave them homeless or in need of assistance in the City. The loss of funds, and the
                                                               16 inability to utilize those funds in alternative projects to the benefit of the City and its
                                                               17 citizens, has irreparably injured them, including but not limited to the loss or
                                                               18 preclusion of other beneficial public services (fire, police, health and safety, general
                                                               19 welfare) that may even have resulted in loss of life.
                                                               20              39.     Remedies at law, such as monetary damages, are inadequate to
                                                               21 compensate for the injury to the City.
                                                               22              40.     Considering the balance of the hardships between the City and
                                                               23 Counter-Defendants, a remedy in equity is warranted including injunctive relief.
                                                               24              41.     The public interest would not be disserved, and would indeed be
                                                               25 served, by a permanent injunction against Counter-Defendants.
                                                               26                         PRAYER FOR RELIEF ON COUNTERCLAIM
                                                               27              WHEREFORE, the City prays for judgment and relief as follows on its
                                                               28 Counterclaim:
                                                                    4818-6214-1654.1
                                                                                               -65- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 66 of 69 Page ID #:1484




                                                                1              1.      That Counter-Defendants, together with their successors and assigns
                                                                2 and all persons who act in concert with them or on their behalf, be permanently
                                                                3 enjoined from engaging in any of the unfair or unlawful acts and practices alleged in
                                                                4 the Counterclaim, and any such other acts in connection therewith, and be required
                                                                5 to take such actions and adopt such measures as are necessary to prevent them from
                                                                6 engaging in any further such acts or practices;
                                                                7              2.      That Counter-Defendants, together with their successors and assigns
                                                                8 and all persons who act in concert with them or on their behalf, be permanently
                                                                9 enjoined from operating Insight Psychology and Addiction, Inc. and that it be
                                                               10 dissolved;
                                                               11              3.      Declarations from this Court that the Counter-Defendants are operating
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 an illegal business, that Counter-Defendants do not have the right or authority to
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 maintain their Claims in this action and any other similar Claims, that Counter-
                                Attorneys at Law




                                                               14 Defendants are barred from operating in the State of California, and/or that Counter-
                                                               15 Defendants' conduct constitutes a basis for the City of Costa Mesa to take law
                                                               16 enforcement, code enforcement, or civil action against Counter-Defendants,
                                                               17 including that their conduct constitutes a nuisance which is subject to abatement,
                                                               18 including for violation of the City's Municipal Code and separately for violation of
                                                               19 any State of Federal Laws.
                                                               20              4.      A permanent injunction against Counter-Defendants operating their
                                                               21 business or any related business, including but not limited to, a Community Care
                                                               22 Facility, any facility required to be licensed under the Community Care Facilities
                                                               23 Act, any facility required to be licensed by the Department of Social Services, a
                                                               24 supportive housing business, a transitional housing business, an alcohol or drug
                                                               25 rehabilitation facility, any facility required to be licensed by the Department of
                                                               26 Health Care Services, a detoxification center, a rehabilitation center, a group home
                                                               27 for the disabled, or a sober living home, in the State of California.
                                                               28              5.
                                                                             That the City be awarded costs of suit;
                                                                    4818-6214-1654.1
                                                                                                       -66- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                                COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 67 of 69 Page ID #:1485




                                                                1              6.      That the City be awarded its reasonable attorney's fees;
                                                                2              7.      That judgment be entered against Counter-Defendants and in favor of
                                                                3 the City; and
                                                                4              8.      That the City be granted such other and further relief as the Court may
                                                                5 deem just and proper.
                                                                6
                                                                7    DEMAND FOR JURY TRIAL ON BOTH FIRST AMENDED COMPLAINT
                                                                8                                      AND COUNTERCLAIM
                                                                9              Defendant City of Costa Mesa hereby demands a jury trial on all issues so
                                                               10 triable.
                                                               11
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 DATED: January 11, 2021                     EVERETT DOREY LLP
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13
                                Attorneys at Law




                                                               14
                                                               15                                             By:
                                                                                                                    Seymour B. Everett, III
                                                               16                                                   Samantha E. Dorey
                                                               17                                                   Christopher D. Lee
                                                                                                                    Attorneys for Defendant and Counter-
                                                               18                                                   Plaintiff CITY OF COSTA MESA
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4818-6214-1654.1
                                                                                               -67- Case No. 8:20-cv-00504 JVS (JDEx)
                                                                     THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT AND
                                                                                         COUNTERCLAIM
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 68 of 69 Page ID #:1486

                                                                    File No. 1029-16

                                                                1                                        PROOF OF SERVICE
                                                                2                      Insight Psychology and Addiction Inc. v. City of Costa Mesa
                                                                                                   Case No. 8:20-cv-00504-JVS-(JDEx)
                                                                3
                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                4
                                                                        At the time of service, I was over 18 years of age and not a party to this
                                                                5 action. I am employed in the County of Orange, State of California. My business
                                                                  address is 18300 Von Karman Avenue, Suite 900, Irvine, CA 92612.
                                                                6
                                                                        On January 11, 2021, I served true copies of the following document(s)
                                                                7 described as:
                                                                8       DEFENDANT AND COUNTER-PLAINTIFF CITY OF COSTA MESA'S
                                                                       THIRD AMENDED ANSWER TO THE FIRST AMENDED COMPLAINT
                                                                9        AND THIRD AMENDED COUNTERCLAIM FOR VIOLATION OF
                                                                         BUSINESS AND PROFESSIONS CODE §§ 17000 ET SEQ. AND FOR
                                                               10           DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                               11
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                                               I served the documents on the interested parties in this action as follows:
                                                               12
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                                                                   SEE ATTACHED SERVICE LIST
                                                               13
                                Attorneys at Law




                                                                         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                               14 the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                                  Participants in the case who are registered CM/ECF users will be served by the
                                                               15 CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                                  be served by mail or by other means permitted by the court rules.
                                                               16
                                                                         I declare under penalty of perjury under the laws of the United States of
                                                               17 America that the foregoing is true and correct and that I am employed in the office
                                                                  of a member of the bar of this Court at whose direction the service was made.
                                                               18
                                                                         Executed on January 11, 2021, at Irvine, California.
                                                               19
                                                               20
                                                                                                                          /s/ Kristal N. Mauro
                                                               21
                                                                                                                    Kristal N. Mauro
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4818-6214-1654.1
                                                                                                                -1-  Case No. 8:20-cv-00504 JVS (JDEx)
                                                                                                         PROOF OF SERVICE
                                                  Case 8:20-cv-00504-JVS-JDE Document 59 Filed 01/11/21 Page 69 of 69 Page ID #:1487

                                                                    File No. 1029-16

                                                                1                                           SERVICE LIST
                                                                                       Insight Psychology and Addiction Inc. v. City of Costa Mesa
                                                                2                                  Case No. 8:20-cv-00504-JVS-(JDEx)
                                                                3
                                                                  Mary Helen Beatificato, Esq.                      Attorneys for Plaintiff and Counter­
                                                                4 INSIGHT PSYCHOLOGY AND                            Defendant INSIGHT PSYCHOLOGY
                                                                  ADDICTION, INC.
                                                                5 4000 Birch Street, Suite 112                      AND ADDICTION, INC. and Counter­
                                                                  Newport Beach, California 92660                   Defendants MARY HELEN
                                                                6 Phone: (949) 216-3851                             BEATIFICATO and GERALD GROSSO
                                                                  Email: ocesq@mac.com
                                                                7
                                                                8 Autumn M. Elliott, Esq. (SBN 230043)              Attorneys for Plaintiff
                                                                  Zeenat Hassan (SBN 294138)                        JANE DOE
                                                                9 Disability Rights California
                                                                  350 S Bixel Street, Suite 290
                                                               10 Los Angeles, CA 90017
                                                                  Telephone: (213) 213-8000
                                                               11 Autumn.Elliott@disabilityrightsca.org
                                                                  Zeenat.Hassan@disabilityrightsca.org
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                                                                  Christopher Brancart
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 BRANCART & BRANCART
                                Attorneys at Law




                                                                  P.O. Box 686
                                                               14 Pescadero, CA 94060
                                                                  Phone: (650) 879-0141
                                                               15 Email: cbrancart@brancrart.com
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4818-6214-1654.1
                                                                                                                -2-  Case No. 8:20-cv-00504 JVS (JDEx)
                                                                                                         PROOF OF SERVICE
